
	
		II
		110th CONGRESS
		2d Session
		S. 3125
		IN THE SENATE OF THE UNITED STATES
		
			June 12, 2008
			Mr. Baucus introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend
		  certain expiring provisions, and for other purposes.
	
	
		1.Short title, etc
			(a)Short
			 titleThis Act may be cited
			 as the Energy Independence and Tax
			 Relief Act of 2008.
			(b)ReferenceExcept as otherwise expressly provided,
			 whenever in this Act an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of the Internal
			 Revenue Code of 1986.
			(c)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title, etc.
					TITLE I—Energy tax incentives
					Subtitle A—Energy production incentives
					Part I—Renewable energy incentives
					Sec. 101. Renewable energy credit.
					Sec. 102. Production credit for electricity produced from
				marine renewables.
					Sec. 103. Energy credit.
					Sec. 104. Credit for residential energy efficient
				property.
					Sec. 105. Special rule to implement FERC and State electric
				restructuring policy.
					Sec. 106. New clean renewable energy bonds.
					Part
				II—Carbon mitigation provisions
					Sec. 111. Expansion and modification of advanced coal project
				investment credit.
					Sec. 112. Expansion and modification of coal gasification
				investment credit.
					Sec. 113. Temporary increase in coal excise tax.
					Sec. 114. Special rules for refund of the coal excise tax to
				certain coal producers and exporters.
					Sec. 115. Carbon audit of the tax code.
					Subtitle B—Transportation and domestic fuel security
				provisions
					Sec. 121. Inclusion of cellulosic biofuel in bonus depreciation
				for biomass ethanol plant property.
					Sec. 122. Credits for biodiesel and renewable
				diesel.
					Sec. 123. Clarification that credits for fuel are designed to
				provide an incentive for United States production.
					Sec. 124. Credit for new qualified plug-in electric drive motor
				vehicles.
					Sec. 125. Exclusion from heavy truck tax for idling reduction
				units and advanced insulation.
					Sec. 126. Restructuring of New York Liberty Zone tax
				credits.
					Sec. 127. Transportation fringe benefit to bicycle
				commuters.
					Sec. 128. Alternative fuel vehicle refueling property
				credit.
					Subtitle C—Energy conservation and efficiency
				provisions
					Sec. 141. Qualified energy conservation bonds.
					Sec. 142. Credit for nonbusiness energy property.
					Sec. 143. Energy efficient commercial buildings
				deduction.
					Sec. 144. Modifications of energy efficient appliance credit
				for appliances produced after 2007.
					Sec. 145. Accelerated recovery period for depreciation of smart
				meters and smart grid systems.
					Sec. 146. Qualified green building and sustainable design
				projects.
					TITLE II—One-year extension of temporary provisions
					Subtitle A—Alternative minimum tax
					Sec. 201. Extension of alternative minimum tax relief for
				nonrefundable personal credits.
					Sec. 202. Extension of increased alternative minimum tax
				exemption amount.
					Sec. 203. Increase of AMT refundable credit amount for
				individuals with long-term unused credits for prior year minimum tax liability,
				etc.
					Subtitle B—Extensions Primarily Affecting
				Individuals
					Sec. 211. Deduction for State and local sales
				taxes.
					Sec. 212. Deduction of qualified tuition and related
				expenses.
					Sec. 213. Treatment of certain dividends of regulated
				investment companies.
					Sec. 214. Tax-free distributions from individual retirement
				plans for charitable purposes.
					Sec. 215. Deduction for certain expenses of elementary and
				secondary school teachers.
					Sec. 216. Stock in RIC for purposes of determining estates of
				nonresidents not citizens.
					Sec. 217. Qualified investment entities.
					Sec. 218. Exclusion of amounts received under qualified group
				legal services plans.
					Subtitle C—Extensions Primarily Affecting
				Businesses
					Sec. 221. Extension and modification of research
				credit.
					Sec. 222. Indian employment credit.
					Sec. 223. New markets tax credit.
					Sec. 224. Railroad track maintenance.
					Sec. 225. Extension of mine rescue team training
				credit.
					Sec. 226. Extension of 15-year straight-line cost recovery for
				qualified leasehold improvements and qualified restaurant improvements; 15-year
				straight-line cost recovery for certain improvements to retail
				space.
					Sec. 227. Seven-year cost recovery period for motorsports
				racing track facility.
					Sec. 228. Accelerated depreciation for business property on
				Indian reservation.
					Sec. 229. Extension of election to expense advanced mine safety
				equipment.
					Sec. 230. Expensing of environmental remediation
				costs.
					Sec. 231. Deduction allowable with respect to income
				attributable to domestic production activities in Puerto Rico.
					Sec. 232. Modification of tax treatment of certain payments to
				controlling exempt organizations.
					Sec. 233. Qualified zone academy bonds.
					Sec. 234. Tax incentives for investment in the District of
				Columbia.
					Sec. 235. Economic development credit for American
				Samoa.
					Sec. 236. Enhanced charitable deduction for contributions of
				food inventory.
					Sec. 237. Enhanced charitable deduction for contributions of
				book inventory to public schools.
					Sec. 238. Enhanced deduction for qualified computer
				contributions.
					Sec. 239. Basis adjustment to stock of S corporations making
				charitable contributions of property.
					Sec. 240. Work opportunity tax credit for Hurricane Katrina
				employees.
					Sec. 241. Subpart F exception
				for active financing income.
					Sec. 242. Look-thru rule for related controlled foreign
				corporations.
					Sec. 243. Expensing for certain qualified film and television
				productions.
					Sec. 244. Extension and modification of duty suspension on wool
				products; wool research fund; wool duty refunds.
					Subtitle D—Other Extensions
					Sec. 251. Authority to disclose information related to
				terrorist activities made permanent.
					Sec. 252. Authority for undercover operations made
				permanent.
					Sec. 253. Increase in limit on cover over of rum excise tax to
				Puerto Rico and the Virgin Islands.
					TITLE III—Additional relief
					Subtitle A—Individual tax relief
					Sec. 301. Additional standard deduction for real property taxes
				for nonitemizers.
					Sec. 302. $10,000 income threshold used to calculate refundable
				portion of child tax credit.
					Sec. 303. Income averaging for amounts received in connection
				with the Exxon Valdez litigation.
					Subtitle B—Business related provisions
					Sec. 311. Uniform treatment of attorney-advanced expenses and
				court costs in contingency fee cases.
					Sec. 312. Provisions related to film and television
				productions.
					Sec. 313. Modification of rate of excise tax on certain wooden
				arrows designed for use by children.
					Subtitle C—Modification of penalty on understatement of
				taxpayer’s liability by tax return preparer
					Sec. 321. Modification of penalty on understatement of
				taxpayer’s liability by tax return preparer.
					Subtitle D—Extension and expansion of certain GO Zone
				incentives
					Sec. 331. Certain GO Zone incentives.
					Subtitle E—Other provisions
					Sec. 341. Secure rural schools and community self-determination
				program.
					Sec. 342. Clarification of uniform definition of
				child.
					TITLE IV—Revenue Provisions
					Sec. 401. Nonqualified deferred compensation from certain tax
				indifferent parties.
					Sec. 402. Delay in application of
				worldwide allocation of interest.
					Sec. 403. Time for payment of corporate estimated
				taxes.
				
			IEnergy tax
			 incentives
			AEnergy production
			 incentives
				IRenewable energy
			 incentives
					101.Renewable
			 energy credit
						(a)Extension of
			 credit
							(1)1-year extension
			 for wind facilitiesParagraph (1) of section 45(d) is amended by
			 striking January 1, 2009 and inserting January 1,
			 2010.
							(2)3-year extension
			 for certain other facilitiesEach of the following provisions of
			 section 45(d) is amended by striking January 1, 2009 and
			 inserting January 1, 2012:
								(A)Clauses (i) and
			 (ii) of paragraph (2)(A).
								(B)Clauses (i)(I) and
			 (ii) of paragraph (3)(A).
								(C)Paragraph
			 (4).
								(D)Paragraph
			 (5).
								(E)Paragraph
			 (6).
								(F)Paragraph
			 (7).
								(G)Subparagraphs (A)
			 and (B) of paragraph (9).
								(b)Modification of
			 Credit Phaseout
							(1)Repeal of
			 phaseoutSubsection (b) of section 45 is amended—
								(A)by striking
			 paragraph (1), and
								(B)by striking
			 the 8 cent amount in paragraph (1), in paragraph (2)
			 thereof.
								(2)Limitation based
			 on investment in facilitySubsection (b) of section 45 is amended
			 by inserting before paragraph (2) the following new paragraph:
								
									(1)Limitation based
				on investment in facility
										(A)In
				generalIn the case of any qualified facility originally placed
				in service after December 31, 2009, the amount of the credit determined under
				subsection (a) for any taxable year with respect to electricity produced at
				such facility shall not exceed the product of—
											(i)the applicable
				percentage with respect to such facility, multiplied by
											(ii)the eligible basis
				of such facility.
											(B)Carryforward of
				unused limitation and excess credit
											(i)Unused
				limitationIf the limitation imposed under subparagraph (A) with
				respect to any facility for any taxable year exceeds the prelimitation credit
				for such facility for such taxable year, the limitation imposed under
				subparagraph (A) with respect to such facility for the succeeding taxable year
				shall be increased by the amount of such excess.
											(ii)Excess
				creditIf the prelimitation credit with respect to any facility
				for any taxable year exceeds the limitation imposed under subparagraph (A) with
				respect to such facility for such taxable year, the credit determined under
				subsection (a) with respect to such facility for the succeeding taxable year
				(determined before the application of subparagraph (A) for such succeeding
				taxable year) shall be increased by the amount of such excess. With respect to
				any facility, no amount may be carried forward under this clause to any taxable
				year beginning after the 10-year period described in subsection (a)(2)(A)(ii)
				with respect to such facility.
											(iii)Prelimitation
				creditThe term prelimitation credit with respect
				to any facility for a taxable year means the credit determined under subsection
				(a) with respect to such facility for such taxable year, determined without
				regard to subparagraph (A) and after taking into account any increase for such
				taxable year under clause (ii).
											(C)Applicable
				percentageFor purposes of this paragraph—
											(i)In
				generalThe term applicable percentage means, with
				respect to any facility, the appropriate percentage prescribed by the Secretary
				for the month in which such facility is originally placed in service.
											(ii)Method of
				prescribing applicable percentagesThe applicable percentages
				prescribed by the Secretary for any month under clause (i) shall be percentages
				which yield over a 10-year period amounts of limitation under subparagraph (A)
				which have a present value equal to 35 percent of the eligible basis of the
				facility.
											(iii)Method of
				discountingThe present value under clause (ii) shall be
				determined—
												(I)as of the last day
				of the 1st year of the 10-year period referred to in clause (ii),
												(II)by using a
				discount rate equal to the greater of 110 percent of the Federal long-term rate
				as in effect under section 1274(d) for the month preceding the month for which
				the applicable percentage is being prescribed, or 4.5 percent, and
												(III)by taking into
				account the limitation under subparagraph (A) for any year on the last day of
				such year.
												(D)Eligible
				basisFor purposes of this paragraph—
											(i)In
				generalThe term eligible basis means, with
				respect to any facility, the sum of—
												(I)the basis of such
				facility determined as of the time that such facility is originally placed in
				service, and
												(II)the portion of
				the basis of any shared qualified property which is properly allocable to such
				facility under clause (ii).
												(ii)Rules for
				allocationFor purposes of subclause (II) of clause (i), the
				basis of shared qualified property shall be allocated among all qualified
				facilities which are projected to be placed in service and which require
				utilization of such property in proportion to projected generation from such
				facilities.
											(iii)Shared
				qualified propertyFor purposes of this paragraph, the term
				shared qualified property means, with respect to any facility,
				any property described in section 168(e)(3)(B)(vi)—
												(I)which a qualified
				facility will require for utilization of such facility, and
												(II)which is not a
				qualified facility.
												(iv)Special rule
				relating to geothermal facilitiesIn the case of any qualified
				facility using geothermal energy to produce electricity, the basis of such
				facility for purposes of this paragraph shall be determined as though
				intangible drilling and development costs described in section 263(c) were
				capitalized rather than expensed.
											(E)Special rule for
				first and last year of credit periodIn the case of any taxable
				year any portion of which is not within the 10-year period described in
				subsection (a)(2)(A)(ii) with respect to any facility, the amount of the
				limitation under subparagraph (A) with respect to such facility shall be
				reduced by an amount which bears the same ratio to the amount of such
				limitation (determined without regard to this subparagraph) as such portion of
				the taxable year which is not within such period bears to the entire taxable
				year.
										(F)Election to
				treat all facilities placed in service in a year as 1 facilityAt
				the election of the taxpayer, all qualified facilities which are part of the
				same project and which are placed in service during the same calendar year
				shall be treated for purposes of this section as 1 facility which is placed in
				service at the mid-point of such year or the first day of the following
				calendar
				year.
										.
							(c)Trash facility
			 clarificationParagraph (7) of section 45(d) is amended—
							(1)by striking
			 facility which burns and inserting facility (other than a
			 facility described in paragraph (6)) which uses, and
							(2)by striking
			 combustion.
							(d)Expansion of
			 biomass facilities
							(1)Open-loop
			 biomass facilitiesParagraph (3) of section 45(d) is amended by
			 redesignating subparagraph (B) as subparagraph (C) and by inserting after
			 subparagraph (A) the following new subparagraph:
								
									(B)Expansion of
				facilitySuch term shall
				include a new unit placed in service after the date of the enactment of this
				subparagraph in connection with a facility described in subparagraph (A), but
				only to the extent of the increased amount of electricity produced at the
				facility by reason of such new
				unit.
									.
							(2)Closed-loop
			 biomass facilitiesParagraph (2) of section 45(d) is amended by
			 redesignating subparagraph (B) as subparagraph (C) and inserting after
			 subparagraph (A) the following new subparagraph:
								
									(B)Expansion of
				facilitySuch term shall
				include a new unit placed in service after the date of the enactment of this
				subparagraph in connection with a facility described in subparagraph (A)(i),
				but only to the extent of the increased amount of electricity produced at the
				facility by reason of such new
				unit.
									.
							(e)Sales of net
			 electricity to regulated public utilities treated as sales to unrelated
			 personsParagraph (4) of section 45(e) is amended by adding at
			 the end the following new sentence: The net amount of electricity sold
			 by any taxpayer to a regulated public utility (as defined in section
			 7701(a)(33)) shall be treated as sold to an unrelated person..
						(f)Modification of
			 rules for hydropower productionSubparagraph (C) of section
			 45(c)(8) is amended to read as follows:
							
								(C)Nonhydroelectric
				damFor purposes of
				subparagraph (A), a facility is described in this subparagraph if—
									(i)the hydroelectric
				project installed on the nonhydroelectric dam is licensed by the Federal Energy
				Regulatory Commission and meets all other applicable environmental, licensing,
				and regulatory requirements,
									(ii)the
				nonhydroelectric dam was placed in service before the date of the enactment of
				this paragraph and operated for flood control, navigation, or water supply
				purposes and did not produce hydroelectric power on the date of the enactment
				of this paragraph, and
									(iii)the
				hydroelectric project is operated so that the water surface elevation at any
				given location and time that would have occurred in the absence of the
				hydroelectric project is maintained, subject to any license requirements
				imposed under applicable law that change the water surface elevation for the
				purpose of improving environmental quality of the affected waterway.
									The
				Secretary, in consultation with the Federal Energy Regulatory Commission, shall
				certify if a hydroelectric project licensed at a nonhydroelectric dam meets the
				criteria in clause (iii). Nothing in this section shall affect the standards
				under which the Federal Energy Regulatory Commission issues licenses for and
				regulates hydropower projects under part I of the Federal Power
				Act..
						(g)Effective
			 date
							(1)In
			 generalExcept as otherwise provided in this subsection, the
			 amendments made by this section shall apply to property originally placed in
			 service after December 31, 2008.
							(2)Repeal of credit
			 phaseoutThe amendments made by subsection (b)(1) shall apply to
			 taxable years ending after December 31, 2008.
							(3)Limitation based
			 on investment in facilityThe amendment made by subsection (b)(2)
			 shall apply to property originally placed in service after December 31,
			 2009.
							(4)Trash facility
			 clarification; sales to related regulated public utilitiesThe
			 amendments made by subsections (c) and (e) shall apply to electricity produced
			 and sold after the date of the enactment of this Act.
							(5)Expansion of
			 biomass facilitiesThe amendments made by subsection (d) shall
			 apply to property placed in service after the date of the enactment of this
			 Act.
							102.Production credit
			 for electricity produced from marine renewables
						(a)In
			 generalParagraph (1) of section 45(c) is amended by striking
			 and at the end of subparagraph (G), by striking the period at
			 the end of subparagraph (H) and inserting , and, and by adding
			 at the end the following new subparagraph:
							
								(I)marine and hydrokinetic renewable
				energy.
								.
						(b)Marine
			 renewablesSubsection (c) of section 45 is amended by adding at
			 the end the following new paragraph:
							
								(10)Marine and
				hydrokinetic renewable energy
									(A)In
				generalThe term marine and hydrokinetic renewable
				energy means energy derived from—
										(i)waves, tides, and
				currents in oceans, estuaries, and tidal areas,
										(ii)free flowing
				water in rivers, lakes, and streams,
										(iii)free flowing
				water in an irrigation system, canal, or other man-made channel, including
				projects that utilize nonmechanical structures to accelerate the flow of water
				for electric power production purposes, or
										(iv)differentials in
				ocean temperature (ocean thermal energy conversion).
										(B)ExceptionsSuch term shall not include any energy
				which is derived from any source which utilizes a dam, diversionary structure
				(except as provided in subparagraph (A)(iii)), or impoundment for electric
				power production
				purposes.
									.
						(c)Definition of
			 facilitySubsection (d) of section 45 is amended by adding at the
			 end the following new paragraph:
							
								(11)Marine and
				hydrokinetic renewable energy facilitiesIn the case of a facility producing
				electricity from marine and hydrokinetic renewable energy, the term
				qualified facility means any facility owned by the
				taxpayer—
									(A)which has a nameplate capacity rating of at
				least 150 kilowatts, and
									(B)which is originally
				placed in service on or after the date of the enactment of this paragraph and
				before January 1,
				2012.
									.
						(d)Credit
			 rateSubparagraph (A) of section 45(b)(4) is amended by striking
			 or (9) and inserting (9), or (11).
						(e)Coordination
			 with small irrigation powerParagraph (5) of section 45(d), as
			 amended by section 101, is amended by striking January 1, 2012
			 and inserting the date of the enactment of paragraph
			 (11).
						(f)Effective
			 dateThe amendments made by this section shall apply to
			 electricity produced and sold after the date of the enactment of this Act, in
			 taxable years ending after such date.
						103.Energy
			 credit
						(a)Extension of
			 credit
							(1)Solar energy
			 propertyParagraphs (2)(A)(i)(II) and (3)(A)(ii) of section 48(a)
			 are each amended by striking January 1, 2009 and inserting
			 January 1, 2015.
							(2)Fuel cell
			 propertySubparagraph (E) of section 48(c)(1) is amended by
			 striking December 31, 2008 and inserting December 31,
			 2014.
							(3)Microturbine
			 propertySubparagraph (E) of section 48(c)(2) is amended by
			 striking December 31, 2008 and inserting December 31,
			 2014.
							(b)Allowance of
			 energy credit against alternative minimum taxSubparagraph (B) of
			 section 38(c)(4) is amended by striking and at the end of clause
			 (iii), by redesignating clause (iv) as clause (v), and by inserting after
			 clause (iii) the following new clause:
							
								(iv)the credit
				determined under section 46 to the extent that such credit is attributable to
				the energy credit determined under section 48,
				and
								.
						(c)Energy credit
			 for combined heat and power system property
							(1)In
			 generalSection 48(a)(3)(A) (defining energy property) is amended
			 by striking or at the end of clause (iii), by inserting
			 or at the end of clause (iv), and by adding at the end the
			 following new clause:
								
									(v)combined heat and
				power system
				property,
									.
							(2)Combined Heat
			 and Power System PropertySection 48 is amended by adding at the
			 end the following new subsection:
								
									(d)Combined Heat
				and Power System PropertyFor purposes of subsection
				(a)(3)(A)(v)—
										(1)Combined heat
				and power system propertyThe term combined heat and power
				system property means property comprising a system—
											(A)which uses the
				same energy source for the simultaneous or sequential generation of electrical
				power, mechanical shaft power, or both, in combination with the generation of
				steam or other forms of useful thermal energy (including heating and cooling
				applications),
											(B)which
				produces—
												(i)at
				least 20 percent of its total useful energy in the form of thermal energy which
				is not used to produce electrical or mechanical power (or combination thereof),
				and
												(ii)at least 20
				percent of its total useful energy in the form of electrical or mechanical
				power (or combination thereof),
												(C)the energy
				efficiency percentage of which exceeds 60 percent, and
											(D)which is placed in
				service before January 1, 2015.
											(2)Limitation
											(A)In
				generalIn the case of combined heat and power system property
				with an electrical capacity in excess of the applicable capacity placed in
				service during the taxable year, the credit under subsection (a)(1) (determined
				without regard to this paragraph) for such year shall be equal to the amount
				which bears the same ratio to such credit as the applicable capacity bears to
				the capacity of such property.
											(B)Applicable
				capacityFor purposes of subparagraph (A), the term
				applicable capacity means 15 megawatts or a mechanical energy
				capacity of more than 20,000 horsepower or an equivalent combination of
				electrical and mechanical energy capacities.
											(C)Maximum
				capacityThe term combined heat and power system
				property shall not include any property comprising a system if such
				system has a capacity in excess of 50 megawatts or a mechanical energy capacity
				in excess of 67,000 horsepower or an equivalent combination of electrical and
				mechanical energy capacities.
											(3)Special
				rules
											(A)Energy
				efficiency percentageFor purposes of this subsection, the energy
				efficiency percentage of a system is the fraction—
												(i)the
				numerator of which is the total useful electrical, thermal, and mechanical
				power produced by the system at normal operating rates, and expected to be
				consumed in its normal application, and
												(ii)the denominator
				of which is the lower heating value of the fuel sources for the system.
												(B)Determinations
				made on btu basisThe energy efficiency percentage and the
				percentages under paragraph (1)(B) shall be determined on a Btu basis.
											(C)Input and output
				property not includedThe term combined heat and power
				system property does not include property used to transport the energy
				source to the facility or to distribute energy produced by the facility.
											(4)Systems using
				biomassIf a system is designed to use biomass (within the
				meaning of paragraphs (2) and (3) of section 45(c) without regard to the last
				sentence of paragraph (3)(A)) for at least 90 percent of the energy
				source—
											(A)paragraph (1)(C)
				shall not apply, but
											(B)the amount of
				credit determined under subsection (a) with respect to such system shall not
				exceed the amount which bears the same ratio to such amount of credit
				(determined without regard to this paragraph) as the energy efficiency
				percentage of such system bears to 60
				percent.
											.
							(d)Increase of
			 credit limitation for fuel cell propertySubparagraph (B) of
			 section 48(c)(1) is amended by striking $500 and inserting
			 $1,500.
						(e)Public utility
			 property taken into account
							(1)In
			 generalParagraph (3) of section 48(a) is amended by striking the
			 second sentence thereof.
							(2)Conforming
			 amendments
								(A)Paragraph (1) of
			 section 48(c) is amended by striking subparagraph (D) and redesignating
			 subparagraph (E) as subparagraph (D).
								(B)Paragraph (2) of section 48(c) is amended
			 by striking subparagraph (D) and redesignating subparagraph (E) as subparagraph
			 (D).
								(f)Effective
			 date
							(1)In
			 generalExcept as otherwise provided in this subsection, the
			 amendments made by this section shall take effect on the date of the enactment
			 of this Act.
							(2)Allowance
			 against alternative minimum taxThe amendments made by subsection
			 (b) shall apply to credits determined under section 46 of the Internal Revenue
			 Code of 1986 in taxable years beginning after the date of the enactment of this
			 Act and to carrybacks of such credits.
							(3)Combined heat
			 and power and fuel cell propertyThe amendments made by
			 subsections (c) and (d) shall apply to periods after the date of the enactment
			 of this Act, in taxable years ending after such date, under rules similar to
			 the rules of section 48(m) of the Internal Revenue Code of 1986 (as in effect
			 on the day before the date of the enactment of the Revenue Reconciliation Act
			 of 1990).
							(4) Public utility
			 propertyThe amendments made
			 by subsection (e) shall apply to periods after February 13, 2008, in taxable
			 years ending after such date, under rules similar to the rules of section 48(m)
			 of the Internal Revenue Code of 1986 (as in effect on the day before the date
			 of the enactment of the Revenue Reconciliation Act of 1990).
							104.Credit for
			 residential energy efficient property
						(a)ExtensionSection
			 25D(g) is amended by striking December 31, 2008 and inserting
			 December 31, 2014.
						(b)Maximum credit
			 for solar electric property
							(1)In
			 generalSection 25D(b)(1)(A) is amended by striking
			 $2,000 and inserting $4,000.
							(2)Conforming
			 amendmentSection 25D(e)(4)(A)(i) is amended by striking
			 $6,667 and inserting $13,333.
							(c)Credit for
			 residential wind property
							(1)In
			 generalSection 25D(a) is amended by striking and
			 at the end of paragraph (2), by striking the period at the end of paragraph (3)
			 and inserting , and, and by adding at the end the following new
			 paragraph:
								
									(4)30 percent of the
				qualified small wind energy property expenditures made by the taxpayer during
				such
				year.
									.
							(2)LimitationSection
			 25D(b)(1) is amended by striking and at the end of subparagraph
			 (B), by striking the period at the end of subparagraph (C) and inserting
			 , and, and by adding at the end the following new
			 subparagraph:
								
									(D)$500 with respect
				to each half kilowatt of capacity (not to exceed $4,000) of wind turbines for
				which qualified small wind energy property expenditures are
				made.
									.
							(3)Qualified small
			 wind energy property expenditures
								(A)In
			 generalSection 25D(d) is amended by adding at the end the
			 following new paragraph:
									
										(4)Qualified small
				wind energy property expenditureThe term qualified small
				wind energy property expenditure means an expenditure for property which
				uses a wind turbine to generate electricity for use in connection with a
				dwelling unit located in the United States and used as a residence by the
				taxpayer.
										.
								(B)No double
			 benefitSection 45(d)(1) is amended by adding at the end the
			 following new sentence: Such term shall not include any facility with
			 respect to which any qualified small wind energy property expenditure (as
			 defined in subsection (d)(4) of section 25D) is taken into account in
			 determining the credit under such section..
								(4)Maximum
			 expenditures in case of joint occupancySection 25D(e)(4)(A) is
			 amended by striking and at the end of clause (ii), by striking
			 the period at the end of clause (iii) and inserting , and, and
			 by adding at the end the following new clause:
								
									(iv)$1,667 in the case
				of each half kilowatt of capacity (not to exceed $13,333) of wind turbines for
				which qualified small wind energy property expenditures are
				made.
									.
							(d)Credit for
			 geothermal heat pump systems
							(1)In
			 generalSection 25D(a), as amended by subsection (c), is amended
			 by striking and at the end of paragraph (3), by striking the
			 period at the end of paragraph (4) and inserting , and, and by
			 adding at the end the following new paragraph:
								
									(5)30 percent of the
				qualified geothermal heat pump property expenditures made by the taxpayer
				during such
				year.
									.
							(2)LimitationSection
			 25D(b)(1), as amended by subsection (c), is amended by striking
			 and at the end of subparagraph (C), by striking the period at
			 the end of subparagraph (D) and inserting , and, and by adding
			 at the end the following new subparagraph:
								
									(E)$2,000 with
				respect to any qualified geothermal heat pump property
				expenditures.
									.
							(3)Qualified
			 geothermal heat pump property expenditureSection 25D(d), as
			 amended by subsection (c), is amended by adding at the end the following new
			 paragraph:
								
									(5)Qualified
				geothermal heat pump property expenditure
										(A)In
				generalThe term qualified geothermal heat pump property
				expenditure means an expenditure for qualified geothermal heat pump
				property installed on or in connection with a dwelling unit located in the
				United States and used as a residence by the taxpayer.
										(B)Qualified
				geothermal heat pump propertyThe term qualified
				geothermal heat pump property means any equipment which—
											(i)uses the ground or ground water as a
				thermal energy source to heat the dwelling unit referred to in subparagraph (A)
				or as a thermal energy sink to cool such dwelling unit, and
											(ii)meets the requirements of the Energy Star
				program which are in effect at the time that the expenditure for such equipment
				is
				made.
											.
							(4)Maximum
			 expenditures in case of joint occupancySection 25D(e)(4)(A), as
			 amended by subsection (c), is amended by striking and at the end
			 of clause (iii), by striking the period at the end of clause (iv) and inserting
			 , and, and by adding at the end the following new clause:
								
									(v)$6,667 in the case
				of any qualified geothermal heat pump property
				expenditures.
									.
							(e)Credit allowed
			 against alternative minimum tax
							(1)In
			 generalSubsection (c) of section 25D is amended to read as
			 follows:
								
									(c)Limitation based
				on amount of tax; carryforward of unused credit
										(1)Limitation based
				on amount of taxIn the case of a taxable year to which section
				26(a)(2) does not apply, the credit allowed under subsection (a) for the
				taxable year shall not exceed the excess of—
											(A)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
											(B)the sum of the
				credits allowable under this subpart (other than this section) and section 27
				for the taxable year.
											(2)Carryforward of
				unused credit
											(A)Rule for years
				in which all personal credits allowed against regular and alternative minimum
				taxIn the case of a taxable
				year to which section 26(a)(2) applies, if the credit allowable under
				subsection (a) exceeds the limitation imposed by section 26(a)(2) for such
				taxable year reduced by the sum of the credits allowable under this subpart
				(other than this section), such excess shall be carried to the succeeding
				taxable year and added to the credit allowable under subsection (a) for such
				succeeding taxable year.
											(B)Rule for other
				yearsIn the case of a taxable year to which section 26(a)(2)
				does not apply, if the credit allowable under subsection (a) exceeds the
				limitation imposed by paragraph (1) for such taxable year, such excess shall be
				carried to the succeeding taxable year and added to the credit allowable under
				subsection (a) for such succeeding taxable
				year.
											.
							(2)Conforming
			 amendments
								(A)Section
			 23(b)(4)(B) is amended by inserting and section 25D after
			 this section.
								(B)Section
			 24(b)(3)(B) is amended by striking and 25B and inserting
			 , 25B, and 25D.
								(C)Section 25B(g)(2)
			 is amended by striking section 23 and inserting sections
			 23 and 25D.
								(D)Section 26(a)(1)
			 is amended by striking and 25B and inserting 25B, and
			 25D.
								(f)Effective
			 date
							(1)In
			 generalThe amendments made by this section shall apply to
			 taxable years beginning after December 31, 2007.
							(2)Application of
			 EGTRRA sunsetThe amendments made by subparagraphs (A) and (B) of
			 subsection (e)(2) shall be subject to title IX of the Economic Growth and Tax
			 Relief Reconciliation Act of 2001 in the same manner as the provisions of such
			 Act to which such amendments relate.
							105.Special rule to
			 implement FERC and State electric restructuring policy
						(a)Extension for
			 qualified electric utilities
							(1)In
			 generalParagraph (3) of section 451(i) is amended by inserting
			 (before January 1, 2010, in the case of a qualified electric
			 utility) after January 1, 2008.
							(2)Qualified
			 electric utilitySubsection (i) of section 451 is amended by
			 redesignating paragraphs (6) through (10) as paragraphs (7) through (11),
			 respectively, and by inserting after paragraph (5) the following new
			 paragraph:
								
									(6)Qualified
				electric utilityFor purposes of this subsection, the term
				qualified electric utility means a person that, as of the date
				of the qualifying electric transmission transaction, is vertically integrated,
				in that it is both—
										(A)a transmitting
				utility (as defined in section 3(23) of the Federal Power Act (16 U.S.C.
				796(23))) with respect to the transmission facilities to which the election
				under this subsection applies, and
										(B)an electric
				utility (as defined in section 3(22) of the Federal Power Act (16 U.S.C.
				796(22))).
										.
							(b)Extension of
			 period for transfer of operational control authorized by
			 FERCClause (ii) of section 451(i)(4)(B) is amended by striking
			 December 31, 2007 and inserting the date which is 4 years
			 after the close of the taxable year in which the transaction
			 occurs.
						(c)Property located
			 outside the united states not treated as exempt utility
			 propertyParagraph (5) of section 451(i) is amended by adding at
			 the end the following new subparagraph:
							
								(C)Exception for
				property located outside the united statesThe term exempt
				utility property shall not include any property which is located
				outside the United
				States.
								.
						(d)Effective
			 Dates
							(1)ExtensionThe
			 amendments made by subsection (a) shall apply to transactions after December
			 31, 2007.
							(2)Transfers of
			 operational controlThe amendment made by subsection (b) shall
			 take effect as if included in section 909 of the American Jobs Creation Act of
			 2004.
							(3)Exception for
			 property located outside the united statesThe amendment made by
			 subsection (c) shall apply to transactions after the date of the enactment of
			 this Act.
							106.New clean renewable
			 energy bonds
						(a)In
			 generalSubpart I of part IV
			 of subchapter A of chapter 1 is amended by adding at the end the following new
			 section:
							
								54C.New clean renewable
				energy bonds
									(a)New clean
				renewable energy bondFor purposes of this subpart, the term
				new clean renewable energy bond means any bond issued as part of
				an issue if—
										(1)100 percent of the
				available project proceeds of such issue are to be used for capital
				expenditures incurred by governmental bodies, public power providers, or
				cooperative electric companies for one or more qualified renewable energy
				facilities,
										(2)the bond is issued
				by a qualified issuer, and
										(3)the issuer
				designates such bond for purposes of this section.
										(b)Reduced credit
				amountThe annual credit determined under section 54A(b) with
				respect to any new clean renewable energy bond shall be 70 percent of the
				amount so determined without regard to this subsection.
									(c)Limitation on
				amount of bonds designated
										(1)In
				generalThe maximum aggregate face amount of bonds which may be
				designated under subsection (a) by any issuer shall not exceed the limitation
				amount allocated under this subsection to such issuer.
										(2)National
				limitation on amount of bonds designatedThere is a national new
				clean renewable energy bond limitation of $2,000,000,000 which shall be
				allocated by the Secretary as provided in paragraph (3), except that—
											(A)not more than
				331/3 percent thereof may be allocated to qualified
				projects of public power providers,
											(B)not more than
				331/3 percent thereof may be allocated to qualified
				projects of governmental bodies, and
											(C)not more than
				331/3 percent thereof may be allocated to qualified
				projects of cooperative electric companies.
											(3)Method of
				allocation
											(A)Allocation among
				public power providersAfter the Secretary determines the
				qualified projects of public power providers which are appropriate for
				receiving an allocation of the national new clean renewable energy bond
				limitation, the Secretary shall, to the maximum extent practicable, make
				allocations among such projects in such manner that the amount allocated to
				each such project bears the same ratio to the cost of such project as the
				limitation under paragraph (2)(A) bears to the cost of all such
				projects.
											(B)Allocation among
				governmental bodies and cooperative electric companiesThe
				Secretary shall make allocations of the amount of the national new clean
				renewable energy bond limitation described in paragraphs (2)(B) and (2)(C)
				among qualified projects of governmental bodies and cooperative electric
				companies, respectively, in such manner as the Secretary determines
				appropriate.
											(d)DefinitionsFor
				purposes of this section—
										(1)Qualified
				renewable energy facilityThe term qualified renewable
				energy facility means a qualified facility (as determined under section
				45(d) without regard to paragraphs (8) and (10) thereof and to any placed in
				service date) owned by a public power provider, a governmental body, or a
				cooperative electric company.
										(2)Public power
				providerThe term
				public power provider means a State utility with a service
				obligation, as such terms are defined in section 217 of the Federal Power Act
				(as in effect on the date of the enactment of this paragraph).
										(3)Governmental
				bodyThe term governmental body means any State or
				Indian tribal government, or any political subdivision thereof.
										(4)Cooperative
				electric companyThe term
				cooperative electric company means a mutual or cooperative
				electric company described in section 501(c)(12) or section
				1381(a)(2)(C).
										(5)Clean renewable
				energy bond lenderThe term
				clean renewable energy bond lender means a lender which is a
				cooperative which is owned by, or has outstanding loans to, 100 or more
				cooperative electric companies and is in existence on February 1, 2002, and
				shall include any affiliated entity which is controlled by such lender.
										(6)Qualified
				issuerThe term
				qualified issuer means a public power provider, a cooperative
				electric company, a governmental body, a clean renewable energy bond lender, or
				a not-for-profit electric utility which has received a loan or loan guarantee
				under the Rural Electrification
				Act.
										.
						(b)Conforming
			 amendments
							(1)Paragraph (1) of
			 section 54A(d) is amended to read as follows:
								
									(1)Qualified tax
				credit bondThe term qualified tax credit bond
				means—
										(A)a qualified
				forestry conservation bond, or
										(B)a new clean
				renewable energy bond,
										which is
				part of an issue that meets requirements of paragraphs (2), (3), (4), (5), and
				(6)..
							(2)Subparagraph (C)
			 of section 54A(d)(2) is amended to read as follows:
								
									(C)Qualified
				purposeFor purposes of this paragraph, the term qualified
				purpose means—
										(i)in the case of a
				qualified forestry conservation bond, a purpose specified in section 54B(e),
				and
										(ii)in the case of a
				new clean renewable energy bond, a purpose specified in section
				54C(a)(1).
										.
							(3)The table of sections for subpart I of part
			 IV of subchapter A of chapter 1 is amended by adding at the end the following
			 new item:
								
									
										Sec. 54C. Qualified clean renewable energy
				bonds.
									
									.
							(c)Effective
			 dateThe amendments made by this section shall apply to
			 obligations issued after the date of the enactment of this Act.
						IICarbon
			 mitigation provisions
					111.Expansion and
			 modification of advanced coal project investment credit
						(a)Modification of
			 credit amountSection 48A(a) is amended by striking
			 and at the end of paragraph (1), by striking the period at the
			 end of paragraph (2) and inserting , and, and by adding at the
			 end the following new paragraph:
							
								(3)30 percent of the
				qualified investment for such taxable year in the case of projects described in
				clause (iii) of subsection
				(d)(3)(B).
								.
						(b)Expansion of
			 aggregate creditsSection 48A(d)(3)(A) is amended by striking
			 $1,300,000,000 and inserting
			 $2,550,000,000.
						(c)Authorization of
			 Additional Projects
							(1)In
			 generalSubparagraph (B) of section 48A(d)(3) is amended to read
			 as follows:
								
									(B)Particular
				projectsOf the dollar amount in subparagraph (A), the Secretary
				is authorized to certify—
										(i)$800,000,000 for
				integrated gasification combined cycle projects the application for which is
				submitted during the period described in paragraph (2)(A)(i),
										(ii)$500,000,000 for
				projects which use other advanced coal-based generation technologies the
				application for which is submitted during the period described in paragraph
				(2)(A)(i), and
										(iii)$1,250,000,000
				for advanced coal-based generation technology projects the application for
				which is submitted during the period described in paragraph
				(2)(A)(ii).
										.
							(2)Application
			 period for additional projectsSubparagraph (A) of section
			 48A(d)(2) is amended to read as follows:
								
									(A)Application
				periodEach applicant for certification under this paragraph
				shall submit an application meeting the requirements of subparagraph (B). An
				applicant may only submit an application—
										(i)for an allocation
				from the dollar amount specified in clause (i) or (ii) of paragraph (3)(B)
				during the 3-year period beginning on the date the Secretary establishes the
				program under paragraph (1), and
										(ii)for an allocation
				from the dollar amount specified in paragraph (3)(B)(iii) during the 3-year
				period beginning at the earlier of the termination of the period described in
				clause (i) or the date prescribed by the
				Secretary.
										.
							(3)Capture and
			 sequestration of carbon dioxide emissions requirement
								(A)In
			 generalSection 48A(e)(1) is amended by striking
			 and at the end of subparagraph (E), by striking the period at
			 the end of subparagraph (F) and inserting ; and, and by adding
			 at the end the following new subparagraph:
									
										(G)in the case of any
				project the application for which is submitted during the period described in
				subsection (d)(2)(A)(ii), the project includes equipment which separates and
				sequesters at least 65 percent (70 percent in the case of an application for
				reallocated credits under subsection (d)(4)) of such project's total carbon
				dioxide
				emissions.
										.
								(B)Highest priority
			 for projects which sequester carbon dioxide emissionsSection
			 48A(e)(3) is amended by striking and at the end of subparagraph
			 (A)(iii), by striking the period at the end of subparagraph (B)(iii) and
			 inserting , and, and by adding at the end the following new
			 subparagraph:
									
										(C)give highest
				priority to projects with the greatest separation and sequestration percentage
				of total carbon dioxide
				emissions.
										.
								(C)Recapture of
			 credit for failure to sequesterSection 48A is amended by adding
			 at the end the following new subsection:
									
										(i)Recapture of
				credit for failure To sequesterThe Secretary shall provide for
				recapturing the benefit of any credit allowable under subsection (a) with
				respect to any project which fails to attain or maintain the separation and
				sequestration requirements of subsection
				(e)(1)(G).
										.
								(4)Additional
			 priority for research partnershipsSection 48A(e)(3)(B), as
			 amended by paragraph (3)(B), is amended—
								(A)by striking
			 and at the end of clause (ii),
								(B)by redesignating
			 clause (iii) as clause (iv), and
								(C)by inserting after
			 clause (ii) the following new clause:
									
										(iii)applicant
				participants who have a research partnership with an eligible educational
				institution (as defined in section 529(e)(5)),
				and
										.
								(5)Clerical
			 amendmentSection 48A(e)(3) is amended by striking
			 integrated gasification
			 combined cycle in the heading and inserting
			 certain.
							(d)Disclosure of
			 allocationsSection 48A(d) is amended by adding at the end the
			 following new paragraph:
							
								(5)Disclosure of
				allocationsThe Secretary
				shall, upon making a certification under this subsection or section 48B(d),
				publicly disclose the identity of the applicant and the amount of the credit
				certified with respect to such
				applicant.
								.
						(e)Effective
			 dates
							(1)In
			 generalExcept as otherwise provided in this subsection, the
			 amendments made by this section shall apply to credits the application for
			 which is submitted during the period described in section 48A(d)(2)(A)(ii) of
			 the Internal Revenue Code of 1986 and which are allocated or reallocated after
			 the date of the enactment of this Act.
							(2)Disclosure of
			 allocationsThe amendment made by subsection (d) shall apply to
			 certifications made after the date of the enactment of this Act.
							(3)Clerical
			 amendmentThe amendment made by subsection (c)(5) shall take
			 effect as if included in the amendment made by section 1307(b) of the Energy
			 Tax Incentives Act of 2005.
							112.Expansion and
			 modification of coal gasification investment credit
						(a)Modification of
			 credit amountSection 48B(a)
			 is amended by inserting (30 percent in the case of credits allocated
			 under subsection (d)(1)(B)) after 20 percent.
						(b)Expansion of
			 aggregate creditsSection 48B(d)(1) is amended by striking
			 shall not exceed $350,000,000 and all that follows and
			 inserting
							
								shall not
			 exceed—(A)$350,000,000, plus
								(B)$250,000,000 for
				qualifying gasification projects that include equipment which separates and
				sequesters at least 75 percent of such project’s total carbon dioxide
				emissions.
								.
						(c)Recapture of
			 credit for failure To sequesterSection 48B is amended by adding
			 at the end the following new subsection:
							
								(f)Recapture of
				credit for failure To sequesterThe Secretary shall provide for recapturing
				the benefit of any credit allowable under subsection (a) with respect to any
				project which fails to attain or maintain the separation and sequestration
				requirements for such project under subsection
				(d)(1).
								.
						(d)Selection
			 prioritiesSection 48B(d) is amended by adding at the end the
			 following new paragraph:
							
								(4)Selection
				prioritiesIn determining
				which qualifying gasification projects to certify under this section, the
				Secretary shall—
									(A)give highest
				priority to projects with the greatest separation and sequestration percentage
				of total carbon dioxide emissions, and
									(B)give high priority
				to applicant participants who have a research partnership with an eligible
				educational institution (as defined in section
				529(e)(5)).
									.
						(e)Effective
			 dateThe amendments made by
			 this section shall apply to credits described in section 48B(d)(1)(B) of the
			 Internal Revenue Code of 1986 which are allocated or reallocated after the date
			 of the enactment of this Act.
						113.Temporary increase
			 in coal excise taxParagraph
			 (2) of section 4121(e) is amended—
						(1)by striking
			 January 1, 2014 in subparagraph (A) and inserting
			 December 31, 2018, and
						(2)by striking
			 January 1 after 1981 in subparagraph (B) and inserting
			 December 31 after 2007.
						114.Special rules
			 for refund of the coal excise tax to certain coal producers and
			 exporters
						(a)Refund
							(1)Coal
			 producers
								(A)In
			 generalNotwithstanding subsections (a)(1) and (c) of section
			 6416 and section 6511 of the Internal Revenue Code of 1986, if—
									(i)a
			 coal producer establishes that such coal producer, or a party related to such
			 coal producer, exported coal produced by such coal producer to a foreign
			 country or shipped coal produced by such coal producer to a possession of the
			 United States, or caused such coal to be exported or shipped, the export or
			 shipment of which was other than through an exporter who meets the requirements
			 of paragraph (2),
									(ii)such
			 coal producer filed an excise tax return on or after October 1, 1990, and on or
			 before the date of the enactment of this Act, and
									(iii)such coal
			 producer files a claim for refund with the Secretary not later than the close
			 of the 30-day period beginning on the date of the enactment of this Act,
									then the
			 Secretary shall pay to such coal producer an amount equal to the tax paid under
			 section 4121 of such Code on such coal exported or shipped by the coal producer
			 or a party related to such coal producer, or caused by the coal producer or a
			 party related to such coal producer to be exported or shipped.(B)Special rules
			 for certain taxpayersFor purposes of this section—
									(i)In
			 generalIf a coal producer or a party related to a coal producer
			 has received a judgment described in clause (iii), such coal producer shall be
			 deemed to have established the export of coal to a foreign country or shipment
			 of coal to a possession of the United States under subparagraph (A)(i).
									(ii)Amount of
			 paymentIf a taxpayer described in clause (i) is entitled to a
			 payment under subparagraph (A), the amount of such payment shall be reduced by
			 any amount paid pursuant to the judgment described in clause (iii).
									(iii)Judgment
			 describedA judgment is described in this subparagraph if such
			 judgment—
										(I)is made by a court
			 of competent jurisdiction within the United States,
										(II)relates to the
			 constitutionality of any tax paid on exported coal under section 4121 of the
			 Internal Revenue Code of 1986, and
										(III)is in favor of
			 the coal producer or the party related to the coal producer.
										(2)ExportersNotwithstanding
			 subsections (a)(1) and (c) of section 6416 and section 6511 of the Internal
			 Revenue Code of 1986, and a judgment described in paragraph (1)(B)(iii) of this
			 subsection, if—
								(A)an exporter
			 establishes that such exporter exported coal to a foreign country or shipped
			 coal to a possession of the United States, or caused such coal to be so
			 exported or shipped,
								(B)such exporter
			 filed a tax return on or after October 1, 1990, and on or before the date of
			 the enactment of this Act, and
								(C)such exporter
			 files a claim for refund with the Secretary not later than the close of the
			 30-day period beginning on the date of the enactment of this Act,
								then the
			 Secretary shall pay to such exporter an amount equal to $0.825 per ton of such
			 coal exported by the exporter or caused to be exported or shipped, or caused to
			 be exported or shipped, by the exporter.(b)LimitationsSubsection
			 (a) shall not apply with respect to exported coal if a settlement with the
			 Federal Government has been made with and accepted by, the coal producer, a
			 party related to such coal producer, or the exporter, of such coal, as of the
			 date that the claim is filed under this section with respect to such exported
			 coal. For purposes of this subsection, the term settlement with the
			 Federal Government shall not include any settlement or stipulation
			 entered into as of the date of the enactment of this Act, the terms of which
			 contemplate a judgment concerning which any party has reserved the right to
			 file an appeal, or has filed an appeal.
						(c)Subsequent refund
			 prohibitedNo refund shall be made under this section to the
			 extent that a credit or refund of such tax on such exported or shipped coal has
			 been paid to any person.
						(d)DefinitionsFor
			 purposes of this section—
							(1)Coal
			 producerThe term coal producer means the person in
			 whom is vested ownership of the coal immediately after the coal is severed from
			 the ground, without regard to the existence of any contractual arrangement for
			 the sale or other disposition of the coal or the payment of any royalties
			 between the producer and third parties. The term includes any person who
			 extracts coal from coal waste refuse piles or from the silt waste product which
			 results from the wet washing (or similar processing) of coal.
							(2)ExporterThe
			 term exporter means a person, other than a coal producer, who does
			 not have a contract, fee arrangement, or any other agreement with a producer or
			 seller of such coal to export or ship such coal to a third party on behalf of
			 the producer or seller of such coal and—
								(A)is indicated in
			 the shipper’s export declaration or other documentation as the exporter of
			 record, or
								(B)actually exported
			 such coal to a foreign country or shipped such coal to a possession of the
			 United States, or caused such coal to be so exported or shipped.
								(3)Related
			 partyThe term a party related to such coal producer
			 means a person who—
								(A)is related to such
			 coal producer through any degree of common management, stock ownership, or
			 voting control,
								(B)is related (within
			 the meaning of section 144(a)(3) of the Internal Revenue Code of 1986) to such
			 coal producer, or
								(C)has a contract,
			 fee arrangement, or any other agreement with such coal producer to sell such
			 coal to a third party on behalf of such coal producer.
								(4)SecretaryThe
			 term Secretary means the Secretary of Treasury or the Secretary's
			 designee.
							(e)Timing of
			 refundWith respect to any claim for refund filed pursuant to
			 this section, the Secretary shall determine whether the requirements of this
			 section are met not later than 180 days after such claim is filed. If the
			 Secretary determines that the requirements of this section are met, the claim
			 for refund shall be paid not later than 180 days after the Secretary makes such
			 determination.
						(f)InterestAny
			 refund paid pursuant to this section shall be paid by the Secretary with
			 interest from the date of overpayment determined by using the overpayment rate
			 and method under section 6621 of the Internal Revenue Code of 1986.
						(g)Denial of double
			 benefitThe payment under subsection (a) with respect to any coal
			 shall not exceed—
							(1)in
			 the case of a payment to a coal producer, the amount of tax paid under section
			 4121 of the Internal Revenue Code of 1986 with respect to such coal by such
			 coal producer or a party related to such coal producer, and
							(2)in the case of a
			 payment to an exporter, an amount equal to $0.825 per ton with respect to such
			 coal exported by the exporter or caused to be exported by the exporter.
							(h)Application of sectionThis section applies only to claims on coal
			 exported or shipped on or after October 1, 1990, through the date of the
			 enactment of this Act.
						(i)Standing not
			 conferred
							(1)ExportersWith
			 respect to exporters, this section shall not confer standing upon an exporter
			 to commence, or intervene in, any judicial or administrative proceeding
			 concerning a claim for refund by a coal producer of any Federal or State tax,
			 fee, or royalty paid by the coal producer.
							(2)Coal
			 producersWith respect to coal producers, this section shall not
			 confer standing upon a coal producer to commence, or intervene in, any judicial
			 or administrative proceeding concerning a claim for refund by an exporter of
			 any Federal or State tax, fee, or royalty paid by the producer and alleged to
			 have been passed on to an exporter.
							115.Carbon audit of the
			 tax code
						(a)StudyThe Secretary of the Treasury shall enter
			 into an agreement with the National Academy of Sciences to undertake a
			 comprehensive review of the Internal Revenue Code of 1986 to identify the types
			 of and specific tax provisions that have the largest effects on carbon and
			 other greenhouse gas emissions and to estimate the magnitude of those
			 effects.
						(b)ReportNot later than 2 years after the date of
			 enactment of this Act, the National Academy of Sciences shall submit to
			 Congress a report containing the results of study authorized under this
			 section.
						(c)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $1,500,000 for the period of fiscal years 2008 and
			 2009.
						BTransportation and
			 domestic fuel security provisions
				121.Inclusion of
			 cellulosic biofuel in bonus depreciation for biomass ethanol plant
			 property
					(a)In
			 generalParagraph (3) of
			 section 168(l) is amended to read as follows:
						
							(3)Cellulosic
				biofuelThe term
				cellulosic biofuel means any liquid fuel which is produced from
				any lignocellulosic or hemicellulosic matter that is available on a renewable
				or recurring
				basis.
							.
					(b)Conforming
			 amendmentsSubsection (l) of
			 section 168 is amended—
						(1)by striking cellulosic biomass
			 ethanol each place it appears and inserting cellulosic
			 biofuel,
						(2)by striking
			 cellulosic biomass
			 ethanol in the heading of such subsection and
			 inserting cellulosic
			 biofuel, and
						(3)by striking cellulosic biomass
			 ethanol in the heading of paragraph (2) thereof and
			 inserting cellulosic
			 biofuel.
						(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act, in taxable years
			 ending after such date.
					122.Credits for
			 biodiesel and renewable diesel
					(a)In
			 generalSections 40A(g),
			 6426(c)(6), and 6427(e)(5)(B) are each amended by striking December 31,
			 2008 and inserting December 31, 2009.
					(b)Increase in rate
			 of credit
						(1)Income tax
			 creditParagraphs (1)(A) and (2)(A) of section 40A(b) are each
			 amended by striking 50 cents and inserting
			 $1.00.
						(2)Excise tax
			 creditParagraph (2) of section 6426(c) is amended to read as
			 follows:
							
								(2)Applicable
				amountFor purposes of this
				subsection, the applicable amount is
				$1.00.
								.
						(3)Conforming
			 amendments
							(A)Subsection (b) of section 40A is amended by
			 striking paragraph (3) and by redesignating paragraphs (4) and (5) as
			 paragraphs (3) and (4), respectively.
							(B)Paragraph (2) of
			 section 40A(f) is amended to read as follows:
								
									(2)ExceptionSubsection (b)(4) shall not apply with
				respect to renewable
				diesel.
									.
							(C)Paragraphs (2) and
			 (3) of section 40A(e) are each amended by striking subsection
			 (b)(5)(C) and inserting subsection (b)(4)(C).
							(D)Clause (ii) of
			 section 40A(d)(3)(C) is amended by striking subsection (b)(5)(B)
			 and inserting subsection (b)(4)(B).
							(c)Uniform
			 treatment of diesel produced from biomassParagraph (3) of
			 section 40A(f) is amended—
						(1)by
			 striking diesel fuel and inserting liquid
			 fuel,
						(2)by
			 striking using a thermal depolymerization process, and
						(3)by striking
			 or D396 in subparagraph (B) and inserting , D396, or
			 other equivalent standard approved by the Secretary.
						(d)Coproduction of
			 renewable diesel with petroleum feedstock
						(1)In
			 generalParagraph (3) of section 40A(f) (defining renewable
			 diesel) is amended by adding at the end the following new sentence: Such
			 term does not include any fuel derived from coprocessing biomass with a
			 feedstock which is not biomass. For purposes of this paragraph, the term
			 biomass has the meaning given such term by section
			 45K(c)(3)..
						(2)Conforming
			 amendmentParagraph (3) of section 40A(f) is amended by striking
			 (as defined in section 45K(c)(3)).
						(e)Eligibility of
			 certain aviation fuelParagraph (3) of section 40A(f) (defining
			 renewable diesel) is amended by adding at the end the following: The
			 term renewable diesel also means fuel derived from biomass which
			 meets the requirements of a Department of Defense specification for military
			 jet fuel or an American Society of Testing and Materials specification for
			 aviation turbine fuel..
					(f)Effective
			 date
						(1)In
			 generalExcept as otherwise
			 provided in this subsection, the amendments made by this section shall apply to
			 fuel produced, and sold or used, after December 31, 2008.
						(2)Coproduction of
			 renewable diesel with petroleum feedstockThe amendments made by
			 subsection (d) shall apply to fuel produced, and sold or used, after the date
			 of the enactment of this Act.
						123.Clarification that
			 credits for fuel are designed to provide an incentive for United States
			 production
					(a)Alcohol fuels
			 creditParagraph (6) of section 40(d) is amended to read as
			 follows:
						
							(6)Limitation to
				alcohol with connection to the United StatesNo credit shall be
				determined under this section with respect to any alcohol which is produced
				outside the United States for use as a fuel outside the United States. For
				purposes of this paragraph, the term United States includes any
				possession of the United
				States.
							.
					(b)Biodiesel fuels
			 creditSubsection (d) of section 40A is amended by adding at the
			 end the following new paragraph:
						
							(5)Limitation to
				biodiesel with connection to the United StatesNo credit shall be determined under this
				section with respect to any biodiesel which is produced outside the United
				States for use as a fuel outside the United States. For purposes of this
				paragraph, the term United States includes any possession of the
				United
				States.
							.
					(c)Excise tax
			 credit
						(1)In
			 generalSection 6426 is amended by adding at the end the
			 following new subsection:
							
								(i)Limitation to
				fuels with connection to the United States
									(1)AlcoholNo credit shall be determined under this
				section with respect to any alcohol which is produced outside the United States
				for use as a fuel outside the United States.
									(2)Biodiesel and
				alternative fuelsNo credit
				shall be determined under this section with respect to any biodiesel or
				alternative fuel which is produced outside the United States for use as a fuel
				outside the United States.
									For
				purposes of this subsection, the term United States includes any
				possession of the United
				States..
						(2)Conforming
			 amendmentSubsection (e) of section 6427 is amended by
			 redesignating paragraph (5) as paragraph (6) and by inserting after paragraph
			 (4) the following new paragraph:
							
								(5)Limitation to
				fuels with connection to the United StatesNo amount shall be
				payable under paragraph (1) or (2) with respect to any mixture or alternative
				fuel if credit is not allowed with respect to such mixture or alternative fuel
				by reason of section
				6426(i).
								.
						(d)Effective
			 dateThe amendments made by
			 this section shall apply to claims for credit or payment made on or after May
			 15, 2008.
					124.Credit for new
			 qualified plug-in electric drive motor vehicles
					(a)In
			 generalSubpart B of part IV of subchapter A of chapter 1 is
			 amended by adding at the end the following new section:
						
							30D.New qualified
				plug-in electric drive motor vehicles
								(a)Allowance of
				creditThere shall be allowed as a credit against the tax imposed
				by this chapter for the taxable year an amount equal to the sum of the credit
				amounts determined under subsection (b) with respect to each new qualified
				plug-in electric drive motor vehicle placed in service by the taxpayer during
				the taxable year.
								(b)Per vehicle
				dollar limitation
									(1)In
				generalThe amount determined
				under this subsection with respect to any new qualified plug-in electric drive
				motor vehicle is the sum of the amounts determined under paragraphs (2) and (3)
				with respect to such vehicle.
									(2)Base
				amountThe amount determined under this paragraph is
				$3,000.
									(3)Battery
				capacityIn the case of a
				vehicle which draws propulsion energy from a battery with not less than 5
				kilowatt hours of capacity, the amount determined under this paragraph is $200,
				plus $200 for each kilowatt hour of capacity in excess of 5 kilowatt hours. The
				amount determined under this paragraph shall not exceed $2,000.
									(c)Application with
				other credits
									(1)Business credit
				treated as part of general business creditSo much of the credit which would be
				allowed under subsection (a) for any taxable year (determined without regard to
				this subsection) that is attributable to property of a character subject to an
				allowance for depreciation shall be treated as a credit listed in section 38(b)
				for such taxable year (and not allowed under subsection (a)).
									(2)Personal
				credit
										(A)In
				generalFor purposes of this title, the credit allowed under
				subsection (a) for any taxable year (determined after application of paragraph
				(1)) shall be treated as a credit allowable under subpart A for such taxable
				year.
										(B)Limitation based
				on amount of taxIn the case of a taxable year to which section
				26(a)(2) does not apply, the credit allowed under subsection (a) for any
				taxable year (determined after application of paragraph (1)) shall not exceed
				the excess of—
											(i)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
											(ii)the sum of the
				credits allowable under subpart A (other than this section and sections 23 and
				25D) and section 27 for the taxable year.
											(d)New qualified
				plug-In electric drive motor vehicleFor purposes of this
				section—
									(1)In
				generalThe term new
				qualified plug-in electric drive motor vehicle means a motor vehicle (as
				defined in section 30(c)(2))—
										(A)the original use
				of which commences with the taxpayer,
										(B)which is acquired
				for use or lease by the taxpayer and not for resale,
										(C)which is made by a
				manufacturer,
										(D)which has a gross vehicle weight rating of
				less than 14,000 pounds,
										(E)which has received a certificate of
				conformity under the Clean Air Act and meets or exceeds the Bin 5 Tier II
				emission standard established in regulations prescribed by the Administrator of
				the Environmental Protection Agency under section 202(i) of the Clean Air Act
				for that make and model year vehicle, and
										(F)which is propelled
				to a significant extent by an electric motor which draws electricity from a
				battery which—
											(i)has
				a capacity of not less than 4 kilowatt hours, and
											(ii)is capable of
				being recharged from an external source of electricity.
											(2)ExceptionThe term new qualified plug-in
				electric drive motor vehicle shall not include any vehicle which is not
				a passenger automobile or light truck if such vehicle has a gross vehicle
				weight rating of less than 8,500 pounds.
									(3)Other
				termsThe terms
				passenger automobile, light truck, and
				manufacturer have the meanings given such terms in regulations
				prescribed by the Administrator of the Environmental Protection Agency for
				purposes of the administration of title II of the Clean Air Act (42 U.S.C. 7521
				et seq.).
									(4)Battery
				capacityThe term
				capacity means, with respect to any battery, the quantity of
				electricity which the battery is capable of storing, expressed in kilowatt
				hours, as measured from a 100 percent state of charge to a 0 percent state of
				charge.
									(e)Limitation on
				number of new qualified plug-In electric drive motor vehicles eligible for
				credit
									(1)In
				generalIn the case of a new qualified plug-in electric drive
				motor vehicle sold during the phaseout period, only the applicable percentage
				of the credit otherwise allowable under subsection (a) shall be allowed.
									(2)Phaseout
				periodFor purposes of this
				subsection, the phaseout period is the period beginning with the second
				calendar quarter following the calendar quarter which includes the first date
				on which the number of new qualified plug-in electric drive motor vehicles
				manufactured by the manufacturer of the vehicle referred to in paragraph (1)
				sold for use in the United States after the date of the enactment of this
				section, is at least 60,000.
									(3)Applicable
				percentageFor purposes of
				paragraph (1), the applicable percentage is—
										(A)50 percent for the
				first 2 calendar quarters of the phaseout period,
										(B)25 percent for the
				3d and 4th calendar quarters of the phaseout period, and
										(C)0 percent for each
				calendar quarter thereafter.
										(4)Controlled
				groupsRules similar to the rules of section 30B(f)(4) shall
				apply for purposes of this subsection.
									(f)Special
				rules
									(1)Basis
				reductionThe basis of any property for which a credit is
				allowable under subsection (a) shall be reduced by the amount of such credit
				(determined without regard to subsection (c)).
									(2)RecaptureThe
				Secretary shall, by regulations, provide for recapturing the benefit of any
				credit allowable under subsection (a) with respect to any property which ceases
				to be property eligible for such credit.
									(3)Property used
				outside United States, etc., not qualifiedNo credit shall be
				allowed under subsection (a) with respect to any property referred to in
				section 50(b)(1) or with respect to the portion of the cost of any property
				taken into account under section 179.
									(4)Election not to
				take creditNo credit shall be allowed under subsection (a) for
				any vehicle if the taxpayer elects to not have this section apply to such
				vehicle.
									(5)Property used by
				tax-exempt entity; interaction with air quality and motor vehicle safety
				standardsRules similar to the rules of paragraphs (6) and (10)
				of section 30B(h) shall apply for purposes of this
				section.
									.
					(b)Coordination
			 with alternative motor vehicle creditSection 30B(d)(3) is
			 amended by adding at the end the following new subparagraph:
						
							(D)Exclusion of
				plug-in vehiclesAny vehicle with respect to which a credit is
				allowable under section 30D (determined without regard to subsection (c)
				thereof) shall not be taken into account under this
				section.
							.
					(c)Credit made part
			 of general business creditSection 38(b) is amended—
						(1)by striking
			 and each place it appears at the end of any paragraph,
						(2)by striking
			 plus each place it appears at the end of any paragraph,
						(3)by
			 striking the period at the end of paragraph (32) and inserting ‘‘, plus’’,
			 and
						(4)by
			 adding at the end the following new paragraph:
							
								(33)the portion of the new qualified plug-in
				electric drive motor vehicle credit to which section 30D(c)(1)
				applies.
								.
						(d)Conforming
			 amendments
						(1)(A)Section 24(b)(3)(B), as
			 amended by section 104, is amended by striking and 25D and
			 inserting 25D, and 30D.
							(B)Section 25(e)(1)(C)(ii) is amended by
			 inserting 30D, after 25D,.
							(C)Section 25B(g)(2), as amended by
			 section 104, is amended by striking and 25D and inserting
			 , 25D, and 30D.
							(D)Section 26(a)(1), as amended by
			 section 104, is amended by striking and 25D and inserting
			 25D, and 30D.
							(E)Section 1400C(d)(2) is amended by
			 striking and 25D and inserting 25D, and
			 30D.
							(2)Section 1016(a) is
			 amended by striking and at the end of paragraph (35), by
			 striking the period at the end of paragraph (36) and inserting ,
			 and, and by adding at the end the following new paragraph:
							
								(37)to the extent
				provided in section
				30D(f)(1).
								.
						(3)Section 6501(m) is
			 amended by inserting 30D(f)(4), after
			 30C(e)(5),.
						(4)The table of
			 sections for subpart B of part IV of subchapter A of chapter 1 is amended by
			 adding at the end the following new item:
							
								
									Sec. 30D. New qualified plug-in electric
				drive motor
				vehicles.
								
								.
						(e)Treatment of
			 alternative motor vehicle credit as a personal credit
						(1)In
			 generalParagraph (2) of section 30B(g) is amended to read as
			 follows:
							
								(2)Personal
				creditThe credit allowed
				under subsection (a) for any taxable year (after application of paragraph (1))
				shall be treated as a credit allowable under subpart A for such taxable
				year.
								.
						(2)Conforming
			 amendments
							(A)Subparagraph (A) of section 30C(d)(2) is
			 amended by striking sections 27, 30, and 30B and inserting
			 sections 27 and 30.
							(B)Paragraph (3) of
			 section 55(c) is amended by striking 30B(g)(2),.
							(f)Effective
			 date
						(1)In
			 generalExcept as otherwise provided in this subsection, the
			 amendments made by this section shall apply to taxable years beginning after
			 December 31, 2008.
						(2)Treatment of
			 alternative motor vehicle credit as personal creditThe
			 amendments made by subsection (e) shall apply to taxable years beginning after
			 December 31, 2007.
						(g)Application of
			 EGTRRA sunsetThe amendment made by subsection (d)(1)(A) shall be
			 subject to title IX of the Economic Growth and Tax Relief Reconciliation Act of
			 2001 in the same manner as the provision of such Act to which such amendment
			 relates.
					125.Exclusion from heavy
			 truck tax for idling reduction units and advanced insulation
					(a)In
			 generalSection 4053 is amended by adding at the end the
			 following new paragraphs:
						
							(9)Idling reduction
				deviceAny device or system of devices which—
								(A)is designed to provide to a vehicle those
				services (such as heat, air conditioning, or electricity) that would otherwise
				require the operation of the main drive engine while the vehicle is temporarily
				parked or remains stationary using one or more devices affixed to a tractor,
				and
								(B)is determined by
				the Administrator of the Environmental Protection Agency, in consultation with
				the Secretary of Energy and the Secretary of Transportation, to reduce idling
				of such vehicle at a motor vehicle rest stop or other location where such
				vehicles are temporarily parked or remain stationary.
								(10)Advanced
				insulationAny insulation that has an R value of not less than
				R35 per
				inch.
							.
					(b)Effective
			 dateThe amendment made by this section shall apply to sales or
			 installations after the date of the enactment of this Act.
					126.Restructuring of New
			 York Liberty Zone tax credits
					(a)In
			 generalPart I of subchapter Y of chapter 1 is amended by
			 redesignating section 1400L as section 1400K and by adding at the end the
			 following new section:
						
							1400L.New York
				Liberty Zone tax credits
								(a)In
				generalIn the case of a New York Liberty Zone governmental unit,
				there shall be allowed as a credit against any taxes imposed for any payroll
				period by section 3402 for which such governmental unit is liable under section
				3403 an amount equal to so much of the portion of the qualifying project
				expenditure amount allocated under subsection (b)(3) to such governmental unit
				for the calendar year as is allocated by such governmental unit to such period
				under subsection (b)(4).
								(b)Qualifying
				project expenditure amountFor purposes of this section—
									(1)In
				generalThe term qualifying project expenditure
				amount means, with respect to any calendar year, the sum of—
										(A)the total
				expenditures paid or incurred during such calendar year by all New York Liberty
				Zone governmental units and the Port Authority of New York and New Jersey for
				any portion of qualifying projects located wholly within the City of New York,
				New York, and
										(B)any such
				expenditures—
											(i)paid or incurred in
				any preceding calendar year which begins after the date of enactment of this
				section, and
											(ii)not previously
				allocated under paragraph (3).
											(2)Qualifying
				projectThe term qualifying project means any
				transportation infrastructure project, including highways, mass transit
				systems, railroads, airports, ports, and waterways, in or connecting with the
				New York Liberty Zone (as defined in section 1400K(h)), which is designated as
				a qualifying project under this section jointly by the Governor of the State of
				New York and the Mayor of the City of New York, New York.
									(3)General
				allocation
										(A)In
				generalThe Governor of the State of New York and the Mayor of
				the City of New York, New York, shall jointly allocate to each New York Liberty
				Zone governmental unit the portion of the qualifying project expenditure amount
				which may be taken into account by such governmental unit under subsection (a)
				for any calendar year in the credit period.
										(B)Aggregate
				limitThe aggregate amount which may be allocated under
				subparagraph (A) for all calendar years in the credit period shall not exceed
				$2,000,000,000.
										(C)Annual
				limitThe aggregate amount which may be allocated under
				subparagraph (A) for any calendar year in the credit period shall not exceed
				the sum of—
											(i)$115,000,000
				($425,000,000 in the case of the last 2 years in the credit period),
				plus
											(ii)the aggregate
				amount authorized to be allocated under this paragraph for all preceding
				calendar years in the credit period which was not so allocated.
											(D)Unallocated
				amounts at end of credit periodIf, as of the close of the credit
				period, the amount under subparagraph (B) exceeds the aggregate amount
				allocated under subparagraph (A) for all calendar years in the credit period,
				the Governor of the State of New York and the Mayor of the City of New York,
				New York, may jointly allocate to New York Liberty Zone governmental units for
				any calendar year in the 5-year period following the credit period an amount
				equal to—
											(i)the lesser
				of—
												(I)such excess,
				or
												(II)the qualifying
				project expenditure amount for such calendar year, reduced by
												(ii)the aggregate
				amount allocated under this subparagraph for all preceding calendar
				years.
											(4)Allocation to
				payroll periodsEach New York Liberty Zone governmental unit
				which has been allocated a portion of the qualifying project expenditure amount
				under paragraph (3) for a calendar year may allocate such portion to payroll
				periods beginning in such calendar year as such governmental unit determines
				appropriate.
									(c)Carryover of
				unused allocations
									(1)In
				generalExcept as provided in paragraph (2), if the amount
				allocated under subsection (b)(3) to a New York Liberty Zone governmental unit
				for any calendar year exceeds the aggregate taxes imposed by section 3402 for
				which such governmental unit is liable under section 3403 for periods beginning
				in such year, such excess shall be carried to the succeeding calendar year and
				added to the allocation of such governmental unit for such succeeding calendar
				year.
									(2)ReallocationIf
				a New York Liberty Zone governmental unit does not use an amount allocated to
				it under subsection (b)(3) within the time prescribed by the Governor of the
				State of New York and the Mayor of the City of New York, New York, then such
				amount shall after such time be treated for purposes of subsection (b)(3) in
				the same manner as if it had never been allocated.
									(d)Definitions and
				special rulesFor purposes of this section—
									(1)Credit
				periodThe term credit period means the 12-year
				period beginning on January 1, 2009.
									(2)New York liberty
				zone governmental unitThe term New York Liberty Zone
				governmental unit means—
										(A)the State of New
				York,
										(B)the City of New
				York, New York, and
										(C)any agency or
				instrumentality of such State or City.
										(3)Treatment of
				fundsAny expenditure for a qualifying project taken into account
				for purposes of the credit under this section shall be considered State and
				local funds for the purpose of any Federal program.
									(4)Treatment of
				credit amounts for purposes of withholding taxesFor purposes of
				this title, a New York Liberty Zone governmental unit shall be treated as
				having paid to the Secretary, on the day on which wages are paid to employees,
				an amount equal to the amount of the credit allowed to such entity under
				subsection (a) with respect to such wages, but only if such governmental unit
				deducts and withholds wages for such payroll period under section 3401
				(relating to wage withholding).
									(e)ReportingThe
				Governor of the State of New York and the Mayor of the City of New York, New
				York, shall jointly submit to the Secretary an annual report—
									(1)which
				certifies—
										(A)the qualifying
				project expenditure amount for the calendar year, and
										(B)the amount
				allocated to each New York Liberty Zone governmental unit under subsection
				(b)(3) for the calendar year, and
										(2)includes such
				other information as the Secretary may require to carry out this
				section.
									(f)GuidanceThe
				Secretary may prescribe such guidance as may be necessary or appropriate to
				ensure compliance with the purposes of this
				section.
								.
					(b)Termination of
			 special allowance and expensingSubparagraph (A) of section
			 1400K(b)(2), as redesignated by subsection (a), is amended by striking the
			 parenthetical therein and inserting (in the case of nonresidential real
			 property and residential rental property, the date of the enactment of the
			 Energy Independence and Tax Relief Act of
			 2008 or, if acquired pursuant to a binding contract in effect on
			 such enactment date, December 31, 2009).
					(c)Conforming
			 amendments
						(1)Section
			 38(c)(3)(B) is amended by striking section 1400L(a) and
			 inserting section 1400K(a).
						(2)Section
			 168(k)(2)(D)(ii) is amended by striking section 1400L(c)(2) and
			 inserting section 1400K(c)(2).
						(3)The table of
			 sections for part I of subchapter Y of chapter 1 is amended by redesignating
			 the item relating to section 1400L as an item relating to section 1400K and by
			 inserting after such item the following new item:
							
								
									Sec. 1400L. New York Liberty Zone tax
				credits.
								
								.
						(d)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
					127.Transportation
			 fringe benefit to bicycle commuters
					(a)In
			 generalParagraph (1) of section 132(f) is amended by adding at
			 the end the following:
						
							(D)Any qualified
				bicycle commuting
				reimbursement.
							.
					(b)Limitation on
			 exclusionParagraph (2) of section 132(f) is amended by striking
			 and at the end of subparagraph (A), by striking the period at
			 the end of subparagraph (B) and inserting , and, and by adding
			 at the end the following new subparagraph:
						
							(C)the applicable
				annual limitation in the case of any qualified bicycle commuting
				reimbursement.
							.
					(c)DefinitionsParagraph
			 (5) of section 132(f) is amended by adding at the end the following:
						
							(F)Definitions
				related to bicycle commuting reimbursement
								(i)Qualified
				bicycle commuting reimbursementThe term qualified bicycle commuting
				reimbursement means, with respect to any calendar year, any employer
				reimbursement during the 15-month period beginning with the first day of such
				calendar year for reasonable expenses incurred by the employee during such
				calendar year for the purchase of a bicycle and bicycle improvements, repair,
				and storage, if such bicycle is regularly used for travel between the
				employee’s residence and place of employment.
								(ii)Applicable
				annual limitationThe term applicable annual
				limitation means, with respect to any employee for any calendar year,
				the product of $20 multiplied by the number of qualified bicycle commuting
				months during such year.
								(iii)Qualified
				bicycle commuting monthThe term qualified bicycle
				commuting month means, with respect to any employee, any month during
				which such employee—
									(I)regularly uses the bicycle for a
				substantial portion of the travel between the employee’s residence and place of
				employment, and
									(II)does not receive any benefit described in
				subparagraph (A), (B), or (C) of paragraph
				(1).
									.
					(d)Constructive
			 receipt of benefitParagraph (4) of section 132(f) is amended by
			 inserting (other than a qualified bicycle commuting
			 reimbursement) after qualified transportation
			 fringe.
					(e)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
					128.Alternative fuel
			 vehicle refueling property credit
					(a)Increase in
			 credit amountSection 30C is amended—
						(1)by striking
			 30 percent in subsection (a) and inserting 50
			 percent, and
						(2)by striking
			 $30,000 in subsection (b)(1) and inserting
			 $50,000.
						(b)Extension of
			 creditParagraph (2) of section 30C(g) is amended by striking
			 December 31, 2009 and inserting December 31,
			 2010.
					(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act, in taxable years
			 ending after such date.
					CEnergy
			 conservation and efficiency provisions
				141.Qualified energy
			 conservation bonds
					(a)In
			 generalSubpart I of part IV
			 of subchapter A of chapter 1, as amended by section 106, is amended by adding
			 at the end the following new section:
						
							54D.Qualified energy
				conservation bonds
								(a)Qualified energy
				conservation bondFor purposes of this subchapter, the term
				qualified energy conservation bond means any bond issued as part
				of an issue if—
									(1)100 percent of the
				available project proceeds of such issue are to be used for one or more
				qualified conservation purposes,
									(2)the bond is issued
				by a State or local government, and
									(3)the issuer
				designates such bond for purposes of this section.
									(b)Reduced credit
				amountThe annual credit determined under section 54A(b) with
				respect to any qualified energy conservation bond shall be 70 percent of the
				amount so determined without regard to this subsection.
								(c)Limitation on
				amount of bonds designatedThe maximum aggregate face amount of
				bonds which may be designated under subsection (a) by any issuer shall not
				exceed the limitation amount allocated to such issuer under subsection
				(e).
								(d)National
				limitation on amount of bonds designatedThere is a national
				qualified energy conservation bond limitation of $3,000,000,000.
								(e)Allocations
									(1)In
				generalThe limitation applicable under subsection (d) shall be
				allocated by the Secretary among the States in proportion to the population of
				the States.
									(2)Allocations to
				largest local governments
										(A)In
				generalIn the case of any
				State in which there is a large local government, each such local government
				shall be allocated a portion of such State’s allocation which bears the same
				ratio to the State’s allocation (determined without regard to this
				subparagraph) as the population of such large local government bears to the
				population of such State.
										(B)Allocation of
				unused limitation to StateThe amount allocated under this
				subsection to a large local government may be reallocated by such local
				government to the State in which such local government is located.
										(C)Large local
				governmentFor purposes of this section, the term large
				local government means any municipality or county if such municipality
				or county has a population of 100,000 or more.
										(3)Allocation to
				issuers; restriction on private activity bondsAny allocation
				under this subsection to a State or large local government shall be allocated
				by such State or large local government to issuers within the State in a manner
				that results in not less than 70 percent of the allocation to such State or
				large local government being used to designate bonds which are not private
				activity bonds.
									(f)Qualified
				conservation purposeFor purposes of this section—
									(1)In
				generalThe term qualified conservation purpose
				means any of the following:
										(A)Capital expenditures incurred for purposes
				of—
											(i)reducing energy
				consumption in publicly-owned buildings by at least 20 percent,
											(ii)implementing
				green community programs,
											(iii)rural
				development involving the production of electricity from renewable energy
				resources, or
											(iv)any qualified
				facility (as determined under section 45(d) without regard to paragraphs (8)
				and (10) thereof and without regard to any placed in service date).
											(B)Expenditures with
				respect to research facilities, and research grants, to support research
				in—
											(i)development of
				cellulosic ethanol or other nonfossil fuels,
											(ii)technologies for
				the capture and sequestration of carbon dioxide produced through the use of
				fossil fuels,
											(iii)increasing the
				efficiency of existing technologies for producing nonfossil fuels,
											(iv)automobile
				battery technologies and other technologies to reduce fossil fuel consumption
				in transportation, or
											(v)technologies to
				reduce energy use in buildings.
											(C)Mass commuting
				facilities and related facilities that reduce the consumption of energy,
				including expenditures to reduce pollution from vehicles used for mass
				commuting.
										(D)Demonstration
				projects designed to promote the commercialization of—
											(i)green building
				technology,
											(ii)conversion of
				agricultural waste for use in the production of fuel or otherwise,
											(iii)advanced battery
				manufacturing technologies,
											(iv)technologies to
				reduce peak use of electricity, or
											(v)technologies for the
				capture and sequestration of carbon dioxide emitted from combusting fossil
				fuels in order to produce electricity.
											(E)Public education
				campaigns to promote energy efficiency.
										(2)Special rules
				for private activity bondsFor purposes of this section, in the
				case of any private activity bond, the term qualified conservation
				purposes shall not include any expenditure which is not a capital
				expenditure.
									(g)Population
									(1)In
				generalThe population of any State or local government shall be
				determined for purposes of this section as provided in section 146(j) for the
				calendar year which includes the date of the enactment of this section.
									(2)Special rule for
				countiesIn determining the population of any county for purposes
				of this section, any population of such county which is taken into account in
				determining the population of any municipality which is a large local
				government shall not be taken into account in determining the population of
				such county.
									(h)Application to
				Indian tribal governmentsAn Indian tribal government shall be
				treated for purposes of this section in the same manner as a large local
				government, except that—
									(1)an Indian tribal
				government shall be treated for purposes of subsection (e) as located within a
				State to the extent of so much of the population of such government as resides
				within such State, and
									(2)any bond issued by
				an Indian tribal government shall be treated as a qualified energy conservation
				bond only if issued as part of an issue the available project proceeds of which
				are used for purposes for which such Indian tribal government could issue bonds
				to which section 103(a)
				applies.
									.
					(b)Conforming
			 amendments
						(1)Paragraph (1) of
			 section 54A(d), as amended by section 106, is amended to read as
			 follows:
							
								(1)Qualified tax
				credit bondThe term qualified tax credit bond
				means—
									(A)a qualified
				forestry conservation bond,
									(B)a new clean
				renewable energy bond, or
									(C)a qualified energy
				conservation bond,
									which is
				part of an issue that meets requirements of paragraphs (2), (3), (4), (5), and
				(6)..
						(2)Subparagraph (C) of
			 section 54A(d)(2), as amended by section 106, is amended to read as
			 follows:
							
								(C)Qualified
				purposeFor purposes of this paragraph, the term qualified
				purpose means—
									(i)in the case of a
				qualified forestry conservation bond, a purpose specified in section
				54B(e),
									(ii)in the case of a
				new clean renewable energy bond, a purpose specified in section 54C(a)(1),
				and
									(iii)in the case of a
				qualified energy conservation bond, a purpose specified in section
				54D(a)(1).
									.
						(3)The table of sections for subpart I of part
			 IV of subchapter A of chapter 1 is amended by adding at the end the following
			 new item:
							
								
									Sec. 54D. Qualified energy conservation
				bonds.
								
								.
						(c)Effective
			 dateThe amendments made by this section shall apply to
			 obligations issued after the date of the enactment of this Act.
					142.Credit for
			 nonbusiness energy property
					(a)Extension of
			 creditSection 25C(g) is
			 amended by striking December 31, 2007 and inserting
			 December 31, 2008.
					(b)Qualified
			 biomass fuel property
						(1)In
			 generalSection 25C(d)(3) is amended—
							(A)by striking
			 and at the end of subparagraph (D),
							(B)by striking the
			 period at the end of subparagraph (E) and inserting , and,
			 and
							(C)by adding at the
			 end the following new subparagraph:
								
									(F)a stove which uses
				the burning of biomass fuel to heat a dwelling unit located in the United
				States and used as a residence by the taxpayer, or to heat water for use in
				such a dwelling unit, and which has a thermal efficiency rating of at least 75
				percent.
									.
							(2)Biomass
			 fuelSection 25C(d) is amended by adding at the end the following
			 new paragraph:
							
								(6)Biomass
				fuelThe term biomass fuel means any plant-derived
				fuel available on a renewable or recurring basis, including agricultural crops
				and trees, wood and wood waste and residues (including wood pellets), plants
				(including aquatic plants), grasses, residues, and
				fibers.
								.
						(c)Coordination
			 with credit for qualified geothermal heat Pump property expenditures
						(1)In
			 generalParagraph (3) of section 25C(d), as amended by subsection
			 (b), is amended by striking subparagraph (C) and by redesignating subparagraphs
			 (D), (E), and (F) as subparagraphs (C), (D), and (E), respectively.
						(2)Conforming
			 amendmentSubparagraph (C) of section 25C(d)(2) is amended to
			 read as follows:
							
								(C)Requirements and
				standards for air conditioners and heat pumpsThe standards and requirements prescribed
				by the Secretary under subparagraph (B) with respect to the energy efficiency
				ratio (EER) for central air conditioners and electric heat pumps—
									(i)shall require
				measurements to be based on published data which is tested by manufacturers at
				95 degrees Fahrenheit, and
									(ii)may be based on
				the certified data of the Air Conditioning and Refrigeration Institute that are
				prepared in partnership with the Consortium for Energy
				Efficiency.
									.
						(d)Modification of
			 qualified energy efficiency improvements
						(1)In
			 generalParagraph (1) of section 25C(c) is amended by inserting
			 , or an asphalt roof with appropriate cooling granules, before
			 which meet the Energy Star program requirements.
						(2)Building
			 envelope componentSubparagraph (D) of section 25C(c)(2) is
			 amended—
							(A)by inserting
			 or asphalt roof after metal roof, and
							(B)by inserting
			 or cooling granules after pigmented
			 coatings.
							(e)Effective
			 dates
						(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 this section shall apply to expenditures made after December 31, 2007.
						(2)Modification of
			 qualified energy efficiency improvementsThe amendments made by
			 subsection (d) shall apply to property placed in service after the date of the
			 enactment of this Act.
						143.Energy efficient
			 commercial buildings deductionSubsection (h) of section 179D is amended by
			 striking December 31, 2008 and inserting December 31,
			 2013.
				144.Modifications of
			 energy efficient appliance credit for appliances produced after 2007
					(a)In
			 generalSubsection (b) of section 45M is amended to read as
			 follows:
						
							(b)Applicable
				amountFor purposes of subsection (a)—
								(1)DishwashersThe
				applicable amount is—
									(A)$45 in the case of
				a dishwasher which is manufactured in calendar year 2008 or 2009 and which uses
				no more than 324 kilowatt hours per year and 5.8 gallons per cycle, and
									(B)$75 in the case of
				a dishwasher which is manufactured in calendar year 2008, 2009, or 2010 and
				which uses no more than 307 kilowatt hours per year and 5.0 gallons per cycle
				(5.5 gallons per cycle for dishwashers designed for greater than 12 place
				settings).
									(2)Clothes
				washersThe applicable amount is—
									(A)$75 in the case of
				a residential top-loading clothes washer manufactured in calendar year 2008
				which meets or exceeds a 1.72 modified energy factor and does not exceed a 8.0
				water consumption factor,
									(B)$125 in the case
				of a residential top-loading clothes washer manufactured in calendar year 2008
				or 2009 which meets or exceeds a 1.8 modified energy factor and does not exceed
				a 7.5 water consumption factor,
									(C)$150 in the case
				of a residential or commercial clothes washer manufactured in calendar year
				2008, 2009, or 2010 which meets or exceeds 2.0 modified energy factor and does
				not exceed a 6.0 water consumption factor, and
									(D)$250 in the case
				of a residential or commercial clothes washer manufactured in calendar year
				2008, 2009, or 2010 which meets or exceeds 2.2 modified energy factor and does
				not exceed a 4.5 water consumption factor.
									(3)RefrigeratorsThe
				applicable amount is—
									(A)$50 in the case of
				a refrigerator which is manufactured in calendar year 2008, and consumes at
				least 20 percent but not more than 22.9 percent less kilowatt hours per year
				than the 2001 energy conservation standards,
									(B)$75 in the case of
				a refrigerator which is manufactured in calendar year 2008 or 2009, and
				consumes at least 23 percent but no more than 24.9 percent less kilowatt hours
				per year than the 2001 energy conservation standards,
									(C)$100 in the case
				of a refrigerator which is manufactured in calendar year 2008, 2009, or 2010,
				and consumes at least 25 percent but not more than 29.9 percent less kilowatt
				hours per year than the 2001 energy conservation standards, and
									(D)$200 in the case
				of a refrigerator manufactured in calendar year 2008, 2009, or 2010 and which
				consumes at least 30 percent less energy than the 2001 energy conservation
				standards.
									.
					(b)Eligible
			 production
						(1)Similar
			 treatment for all appliancesSubsection (c) of section 45M is
			 amended—
							(A)by striking
			 paragraph (2),
							(B)by striking
			 (1) In
			 general and all that follows through the
			 eligible and inserting The eligible,
							(C)by moving the text
			 of such subsection in line with the subsection heading, and
							(D)by redesignating
			 subparagraphs (A) and (B) as paragraphs (1) and (2), respectively, and by
			 moving such paragraphs 2 ems to the left.
							(2)Modification of
			 base periodParagraph (2) of section 45M(c), as amended by
			 paragraph (1), is amended by striking 3-calendar year and
			 inserting 2-calendar year.
						(c)Types of energy
			 efficient appliancesSubsection (d) of section 45M (defining
			 types of energy efficient appliances) is amended to read as follows:
						
							(d)Types of energy
				efficient applianceFor
				purposes of this section, the types of energy efficient appliances are—
								(1)dishwashers
				described in subsection (b)(1),
								(2)clothes washers
				described in subsection (b)(2), and
								(3)refrigerators
				described in subsection
				(b)(3).
								.
					(d)Aggregate credit
			 amount allowed
						(1)Increase in
			 limitParagraph (1) of section 45M(e) is amended to read as
			 follows:
							
								(1)Aggregate credit
				amount allowedThe aggregate
				amount of credit allowed under subsection (a) with respect to a taxpayer for
				any taxable year shall not exceed $75,000,000 reduced by the amount of the
				credit allowed under subsection (a) to the taxpayer (or any predecessor) for
				all prior taxable years beginning after December 31,
				2007.
								.
						(2)Exception for
			 certain refrigerator and clothes washersParagraph (2) of section
			 45M(e) is amended to read as follows:
							
								(2)Amount allowed
				for certain refrigerators and clothes washersRefrigerators described in subsection
				(b)(3)(D) and clothes washers described in subsection (b)(2)(D) shall not be
				taken into account under paragraph
				(1).
								.
						(e)Qualified energy
			 efficient appliances
						(1)In
			 generalParagraph (1) of section 45M(f) (defining qualified
			 energy efficient appliance) is amended to read as follows:
							
								(1)Qualified energy
				efficient applianceThe term
				qualified energy efficient appliance means—
									(A)any dishwasher described in subsection
				(b)(1),
									(B)any clothes washer
				described in subsection (b)(2), and
									(C)any refrigerator
				described in subsection
				(b)(3).
									.
						(2)Clothes
			 washerSection 45M(f)(3) is amended by inserting
			 commercial before residential the second place it
			 appears.
						(3)Top-loading
			 clothes washerSubsection (f) of section 45M is amended by
			 redesignating paragraphs (4), (5), (6), and (7) as paragraphs (5), (6), (7),
			 and (8), respectively, and by inserting after paragraph (3) the following new
			 paragraph:
							
								(4)Top-loading
				clothes washerThe term
				top-loading clothes washer means a clothes washer which has the
				clothes container compartment access located on the top of the machine and
				which operates on a vertical
				axis.
								.
						(4)Replacement of
			 energy factorSection 45M(f)(6), as redesignated by paragraph
			 (3), is amended to read as follows:
							
								(6)Modified energy
				factorThe term
				modified energy factor means the modified energy factor
				established by the Department of Energy for compliance with the Federal energy
				conservation
				standard.
								.
						(5)Gallons per
			 cycle; water consumption factorSection 45M(f), as amended by
			 paragraph (3), is amended by adding at the end the following:
							
								(9)Gallons per
				cycleThe term gallons
				per cycle means, with respect to a dishwasher, the amount of water,
				expressed in gallons, required to complete a normal cycle of a
				dishwasher.
								(10)Water
				consumption factorThe term
				water consumption factor means, with respect to a clothes washer,
				the quotient of the total weighted per-cycle water consumption divided by the
				cubic foot (or liter) capacity of the clothes
				washer.
								.
						(f)Effective
			 dateThe amendments made by
			 this section shall apply to appliances produced after December 31, 2007.
					145.Accelerated recovery
			 period for depreciation of smart meters and smart grid systems
					(a)In
			 generalSection 168(e)(3)(D) is amended by striking
			 and at the end of clause (i), by striking the period at the end
			 of clause (ii) and inserting a comma, and by inserting after clause (ii) the
			 following new clauses:
						
							(iii)any qualified
				smart electric meter, and
							(iv)any qualified
				smart electric grid
				system.
							.
					(b)DefinitionsSection
			 168(i) is amended by inserting at the end the following new paragraph:
						
							(18)Qualified smart
				electric meters
								(A)In
				generalThe term qualified smart electric meter
				means any smart electric meter which is placed in service by a taxpayer who is
				a supplier of electric energy or a provider of electric energy services.
								(B)Smart electric
				meterFor purposes of subparagraph (A), the term smart
				electric meter means any time-based meter and related communication
				equipment which is capable of being used by the taxpayer as part of a system
				that—
									(i)measures and
				records electricity usage data on a time-differentiated basis in at least 24
				separate time segments per day,
									(ii)provides for the
				exchange of information between supplier or provider and the customer’s
				electric meter in support of time-based rates or other forms of demand
				response,
									(iii)provides data to
				such supplier or provider so that the supplier or provider can provide energy
				usage information to customers electronically, and
									(iv)provides net
				metering.
									(19)Qualified smart
				electric grid systems
								(A)In
				generalThe term qualified smart electric grid
				system means any smart grid property used as part of a system for
				electric distribution grid communications, monitoring, and management placed in
				service by a taxpayer who is a supplier of electric energy or a provider of
				electric energy services.
								(B)Smart grid
				propertyFor the purposes of subparagraph (A), the term
				smart grid property means electronics and related equipment that
				is capable of—
									(i)sensing,
				collecting, and monitoring data of or from all portions of a utility’s electric
				distribution grid,
									(ii)providing
				real-time, two-way communications to monitor or manage such grid, and
									(iii)providing real
				time analysis of and event prediction based upon collected data that can be
				used to improve electric distribution system reliability, quality, and
				performance.
									.
					(c)Continued
			 application of 150 percent declining balance methodParagraph (2)
			 of section 168(b) is amended by striking or at the end of
			 subparagraph (B), by redesignating subparagraph (C) as subparagraph (D), and by
			 inserting after subparagraph (B) the following new subparagraph:
						
							(C)any property (other than property described
				in paragraph (3)) which is a qualified smart electric meter or qualified smart
				electric grid system,
				or
							.
					(d)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act.
					146.Qualified green
			 building and sustainable design projects
					(a)In
			 generalParagraph (8) of
			 section 142(l) is amended by striking September 30, 2009 and
			 inserting September 30, 2012.
					(b)Treatment of
			 current refunding bondsParagraph (9) of section 142(l) is
			 amended by striking October 1, 2009 and inserting October
			 1, 2012.
					(c)AccountabilityThe
			 second sentence of section 701(d) of the American Jobs Creation Act of 2004 is
			 amended by striking issuance, and inserting issuance of
			 the last issue with respect to such project,.
					IIOne-year
			 extension of temporary provisions
			AAlternative
			 minimum tax
				201.Extension of
			 alternative minimum tax relief for nonrefundable personal credits
					(a)In
			 generalParagraph (2) of section 26(a) (relating to special rule
			 for taxable years 2000 through 2007) is amended—
						(1)by striking
			 or 2007 and inserting 2007, or 2008, and
						(2)by striking
			 2007 in the heading thereof and inserting
			 2008.
						(b) Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
					202.Extension of
			 increased alternative minimum tax exemption amount
					(a)In
			 generalParagraph (1) of section 55(d) (relating to exemption
			 amount) is amended—
						(1)by striking
			 ($66,250 in the case of taxable years beginning in 2007) in
			 subparagraph (A) and inserting ($69,950 in the case of taxable years
			 beginning in 2008), and
						(2)by striking
			 ($44,350 in the case of taxable years beginning in 2007) in
			 subparagraph (B) and inserting ($46,200 in the case of taxable years
			 beginning in 2008).
						(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
					203.Increase of AMT
			 refundable credit amount for individuals with long-term unused credits for
			 prior year minimum tax liability, etc
					(a)In
			 generalParagraph (2) of section 53(e) is amended to read as
			 follows:
						
							(2)AMT refundable
				credit amountFor purposes of paragraph (1), the term AMT
				refundable credit amount means, with respect to any taxable year, the
				amount (not in excess of the long-term unused minimum tax credit for such
				taxable year) equal to the greater of—
								(A)50 percent of the
				long-term unused minimum tax credit for such taxable year, or
								(B)the amount (if any) of the AMT refundable
				credit amount for the taxpayer’s preceding taxable year (determined without
				regard to subsection
				(f)(2)).
								.
					(b)Treatment of
			 certain underpayments, interest, and penalties attributable to the treatment of
			 incentive stock optionsSection 53 is amended by adding at the
			 end the following new subsection:
						
							(f)Treatment of
				certain underpayments, interest, and penalties attributable to the treatment of
				incentive stock options
								(1)AbatementAny
				underpayment of tax outstanding on the date of the enactment of this subsection
				which is attributable to the application of section 56(b)(3) for any taxable
				year ending before January 1, 2008 (and any interest or penalty with respect to
				such underpayment which is outstanding on such date of enactment), is hereby
				abated. The amount determined under subsection (b)(1) shall not include any tax
				abated under the preceding sentence.
								(2)Increase in
				credit for certain interest and penalties already paidThe AMT refundable credit amount, and the
				minimum tax credit determined under subsection (b), for the taxpayer’s first 2
				taxable years beginning after December 31, 2007, shall each be increased by 50
				percent of the aggregate amount of the interest and penalties which were paid
				by the taxpayer before the date of the enactment of this subsection and which
				would (but for such payment) have been abated under paragraph
				(1).
								.
					(c)Effective
			 date
						(1)In
			 generalExcept as provided in paragraph (2), the amendment made
			 by this section shall apply to taxable years beginning after December 31,
			 2007.
						(2)AbatementSection
			 53(f)(1) of the Internal Revenue Code of 1986, as added by subsection (b),
			 shall take effect on the date of the enactment of this Act.
						BExtensions
			 Primarily Affecting Individuals
				211.Deduction for State
			 and local sales taxes
					(a)In
			 generalSubparagraph (I) of section 164(b)(5) is amended by
			 striking January 1, 2008 and inserting January 1,
			 2009.
					(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2007.
					212.Deduction of
			 qualified tuition and related expenses
					(a)In
			 generalSubsection (e) of section 222 is amended by striking
			 December 31, 2007 and inserting December 31,
			 2008.
					(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2007.
					213.Treatment of
			 certain dividends of regulated investment companies
					(a)Interest-related
			 dividendsSubparagraph (C) of section 871(k)(1) (defining
			 interest-related dividend) is amended by striking December 31,
			 2007 and inserting December 31, 2008.
					(b)Short-term
			 capital gain dividendsSubparagraph (C) of section 871(k)(2)
			 (defining short-term capital gain dividend) is amended by striking
			 December 31, 2007 and inserting December 31,
			 2008.
					(c)Effective
			 dateThe amendments made by this section shall apply to dividends
			 with respect to taxable years of regulated investment companies beginning after
			 December 31, 2007.
					214.Tax-free
			 distributions from individual retirement plans for charitable purposes
					(a)In
			 generalSubparagraph (F) of section 408(d)(8) is amended by
			 striking December 31, 2007 and inserting December 31,
			 2008.
					(b)Effective
			 dateThe amendment made by this section shall apply to
			 distributions made in taxable years beginning after December 31, 2007.
					215.Deduction for
			 certain expenses of elementary and secondary school teachers
					(a)In
			 generalSubparagraph (D) of
			 section 62(a)(2) is amended by striking or 2007 and inserting
			 2007, or 2008.
					(b)Effective
			 dateThe amendment made by subsection (a) shall apply to taxable
			 years beginning after December 31, 2007.
					216.Stock in RIC
			 for purposes of determining estates of nonresidents not citizens
					(a)In
			 generalParagraph (3) of
			 section 2105(d) is amended by striking December 31, 2007 and
			 inserting December 31, 2008.
					(b)Effective
			 dateThe amendment made by this section shall apply to decedents
			 dying after December 31, 2007.
					217.Qualified
			 investment entities
					(a)In
			 generalClause (ii) of
			 section 897(h)(4)(A) is amended by striking December 31, 2007
			 and inserting December 31, 2008.
					(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 January 1, 2008, except that such amendment shall not apply to the application
			 of withholding requirements with respect to any payment made on or before the
			 date of the enactment of this Act.
					218.Exclusion of
			 amounts received under qualified group legal services plans
					(a)In
			 generalSubsection (e) of
			 section 120 is amended by striking shall not apply to taxable years
			 beginning after June 30, 1992 and inserting shall apply to
			 taxable years beginning after December 31, 2007, and before January 1,
			 2009.
					(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
					CExtensions
			 Primarily Affecting Businesses
				221.Extension and
			 modification of research credit
					(a)ExtensionSection
			 41(h) (relating to termination) is amended—
						(1)by striking
			 December 31, 2007 and inserting December 31, 2008
			 in paragraph (1)(B),
						(2)by redesignating
			 paragraph (2) as paragraph (3), and
						(3)by inserting
			 after paragraph (1) the following new paragraph:
							
								(2)Termination of
				alternative incremental creditNo election under subsection
				(c)(4) shall apply to amounts paid or incurred after December 31,
				2007.
								.
						(b)Modification of
			 alternative simplified creditParagraph (5)(A) of section 41(c)
			 (relating to election of alternative simplified credit) is amended to read as
			 follows:
						
							(A)In
				generalAt the election of the taxpayer, the credit determined
				under subsection (a)(1) shall be equal to 14 percent of so much of the
				qualified research expenses for the taxable year as exceeds 50 percent of the
				average qualified research expenses for the 3 taxable years preceding the
				taxable year for which the credit is being
				determined.
							.
					(c)Conforming
			 amendmentSubparagraph (D) of section 45C(b)(1) (relating to
			 special rule) is amended by striking December 31, 2007 and
			 inserting December 31, 2008.
					(d)Technical
			 correctionParagraph (3) of section 41(h) is amended to read as
			 follows:
						
							(2)Computation for
				taxable year in which credit terminatesIn the case of any
				taxable year with respect to which this section applies to a number of days
				which is less than the total number of days in such taxable year—
								(A)the amount
				determined under subsection (c)(1)(B) with respect to such taxable year shall
				be the amount which bears the same ratio to such amount (determined without
				regard to this paragraph) as the number of days in such taxable year to which
				this section applies bears to the total number of days in such taxable year,
				and
								(B)for purposes of
				subsection (c)(5), the average qualified research expenses for the preceding 3
				taxable years shall be the amount which bears the same ratio to such average
				qualified research expenses (determined without regard to this paragraph) as
				the number of days in such taxable year to which this section applies bears to
				the total number of days in such taxable
				year.
								.
					(e)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred after December 31, 2007.
					222.Indian employment
			 credit
					(a)In
			 generalSubsection (f) of section 45A is amended by striking
			 December 31, 2007 and inserting December 31,
			 2008.
					(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2007.
					223.New markets tax
			 creditSubparagraph (D) of
			 section 45D(f)(1) is amended by striking and 2008 and inserting
			 2008, and 2009.
				224.Railroad track
			 maintenance
					(a)In
			 generalSubsection (f) of section 45G (relating to application of
			 section) is amended by striking January 1, 2008 and inserting
			 January 1, 2009.
					(b)Credit allowed
			 against alternative minimum taxSubparagraph (B) of section
			 38(c)(4) (relating to specified credits), as amended by section 103, is
			 amended—
						(1)by redesignating
			 clauses (iv) and (v) as clauses (v) and (vi), respectively, and
						(2)by inserting
			 after clause (iii) the following new clause:
							
								(iv)the credit
				determined under section
				45G,
								.
						(c)Effective
			 dates
						(1)The amendment
			 made by subsection (a) shall apply to expenditures paid or incurred during
			 taxable years beginning after December 31, 2007.
						(2)The amendments
			 made by subsection (b) shall apply to credits determined under section 45G in
			 taxable years beginning after December 31, 2007, and to carrybacks of such
			 credits.
						225.Extension of
			 mine rescue team training creditSection 45N(e) (relating to termination) is
			 amended by striking December 31, 2008 and inserting
			 December 31, 2009.
				226.Extension of
			 15-year straight-line cost recovery for qualified leasehold improvements and
			 qualified restaurant improvements; 15-year straight-line cost recovery for
			 certain improvements to retail space
					(a)Extension of
			 Leasehold and Restaurant Improvements
						(1)In
			 generalClauses (iv) and (v) of section 168(e)(3)(E) (relating to
			 15-year property) are each amended by striking January 1, 2008
			 and inserting January 1, 2009.
						(2)Effective
			 dateThe amendments made by this subsection shall apply to
			 property placed in service after December 31, 2007.
						(b)Treatment To
			 include new construction
						(1)In
			 generalParagraph (7) of section 168(e) (relating to
			 classification of property) is amended to read as follows:
							
								(7)Qualified
				restaurant propertyThe term qualified restaurant
				property means any section 1250 property which is a building or an
				improvement to a building if more than 50 percent of the building’s square
				footage is devoted to preparation of, and seating for on-premises consumption
				of, prepared
				meals.
								.
						(2)Effective
			 dateThe amendments made by this subsection shall apply to
			 property placed in service after the date of the enactment of this Act.
						(c)Recovery Period
			 for Depreciation of Certain Improvements to Retail Space
						(1)15-year
			 recovery periodSection 168(e)(3)(E) (relating to 15-year
			 property) is amended by striking and at the end of clause (vii),
			 by striking the period at the end of clause (viii) and inserting ,
			 and, and by adding at the end the following new clause:
							
								(ix)any qualified
				retail improvement property placed in service before January 1,
				2009.
								.
						(2)Qualified
			 retail improvement propertySection 168(e) is amended by adding
			 at the end the following new paragraph:
							
								(8)Qualified
				retail improvement property
									(A)In
				generalThe term qualified retail improvement
				property means any improvement to an interior portion of a building
				which is nonresidential real property if—
										(i)such portion is
				open to the general public and is used in the retail trade or business of
				selling tangible personal property to the general public, and
										(ii)such improvement
				is placed in service more than 3 years after the date the building was first
				placed in service.
										(B)Improvements
				made by ownerIn the case of an improvement made by the owner of
				such improvement, such improvement shall be qualified retail improvement
				property (if at all) only so long as such improvement is held by such owner.
				Rules similar to the rules under paragraph (6)(B) shall apply for purposes of
				the preceding sentence.
									(C)Certain
				improvements not includedSuch term shall not include any
				improvement for which the expenditure is attributable to—
										(i)the enlargement
				of the building,
										(ii)any elevator or
				escalator,
										(iii)any structural
				component benefitting a common area, or
										(iv)the internal
				structural framework of the
				building.
										.
						(3)Requirement to
			 use straight line methodSection 168(b)(3) is amended by adding
			 at the end the following new subparagraph:
							
								(I)Qualified retail
				improvement property described in subsection
				(e)(8).
								.
						(4)Alternative
			 systemThe table contained in section 168(g)(3)(B) is amended by
			 inserting after the item relating to subparagraph (E)(viii) the following new
			 item:
							
								
									 
									
										
											“(E)(ix)39
											
										
									
								.
						(5)Effective
			 dateThe amendments made by this subsection shall apply to
			 property placed in service after the date of the enactment of this Act.
						227.Seven-year cost
			 recovery period for motorsports racing track facility
					(a)In
			 generalSubparagraph (D) of section 168(i)(15) is amended by
			 striking December 31, 2007 and inserting December 31,
			 2008.
					(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after December 31, 2007.
					228.Accelerated
			 depreciation for business property on Indian reservation
					(a)In
			 generalParagraph (8) of section 168(j) is amended by striking
			 December 31, 2007 and inserting December 31,
			 2008.
					(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after December 31, 2007.
					229.Extension of
			 election to expense advanced mine safety equipmentSection
			 179E(g) (relating to termination) is amended by striking December 31,
			 2008 and inserting December 31, 2009.
				230.Expensing of
			 environmental remediation costs
					(a)In
			 generalSubsection (h) of section 198 is amended by striking
			 December 31, 2007 and inserting December 31,
			 2008.
					(b)Effective
			 dateThe amendment made by this section shall apply to
			 expenditures paid or incurred after December 31, 2007.
					231.Deduction
			 allowable with respect to income attributable to domestic production activities
			 in Puerto Rico
					(a)In
			 generalSubparagraph (C) of section 199(d)(8) is amended—
						(1)by striking
			 first 2 taxable years and inserting first 3 taxable
			 years, and
						(2)by striking
			 January 1, 2008 and inserting January 1,
			 2009.
						(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
					232.Modification of
			 tax treatment of certain payments to controlling exempt organizations
					(a)In
			 generalClause (iv) of section 512(b)(13)(E) is amended by
			 striking December 31, 2007 and inserting December 31,
			 2008.
					(b)Effective
			 dateThe amendment made by this section shall apply to payments
			 received or accrued after December 31, 2007.
					233.Qualified zone
			 academy bonds
					(a)In
			 generalSubpart I of part IV
			 of subchapter A of chapter 1, as amended by sections 106 and 141, is amended by
			 adding at the end the following new section:
						
							54E.Qualified zone
				academy bonds
								(a)Qualified zone
				academy bondsFor purposes of this subchapter, the term
				qualified zone academy bond means any bond issued as part of an
				issue if—
									(1)100 percent of the available project
				proceeds of such issue are to be used for a qualified purpose with respect to a
				qualified zone academy established by an eligible local education
				agency,
									(2)the bond is issued
				by a State or local government within the jurisdiction of which such academy is
				located, and
									(3)the issuer—
										(A)designates such
				bond for purposes of this section,
										(B)certifies that it
				has written assurances that the private business contribution requirement of
				subsection (b) will be met with respect to such academy, and
										(C)certifies that it
				has the written approval of the eligible local education agency for such bond
				issuance.
										(b) Private
				business contribution requirementFor purposes of subsection (a), the private
				business contribution requirement of this subsection is met with respect to any
				issue if the eligible local education agency that established the qualified
				zone academy has written commitments from private entities to make qualified
				contributions having a present value (as of the date of issuance of the issue)
				of not less than 10 percent of the proceeds of the issue.
								(c)Limitation on
				amount of bonds designated
									(1)National
				limitationThere is a
				national zone academy bond limitation for each calendar year. Such limitation
				is $400,000,000 for 2008, and, except as provided in paragraph (4), zero
				thereafter.
									(2)Allocation of
				limitationThe national zone
				academy bond limitation for a calendar year shall be allocated by the Secretary
				among the States on the basis of their respective populations of individuals
				below the poverty line (as defined by the Office of Management and Budget). The
				limitation amount allocated to a State under the preceding sentence shall be
				allocated by the State education agency to qualified zone academies within such
				State.
									(3)Designation
				subject to limitation amountThe maximum aggregate face amount of bonds
				issued during any calendar year which may be designated under subsection (a)
				with respect to any qualified zone academy shall not exceed the limitation
				amount allocated to such academy under paragraph (2) for such calendar
				year.
									(4)Carryover of
				unused limitation
										(A)In
				generalIf for any calendar year—
											(i)the limitation
				amount for any State, exceeds
											(ii)the amount of bonds issued during such year
				which are designated under subsection (a) with respect to qualified zone
				academies within such State,
											the
				limitation amount for such State for the following calendar year shall be
				increased by the amount of such excess.(B)Limitation on
				carryoverAny carryforward of
				a limitation amount may be carried only to the first 2 years following the
				unused limitation year. For purposes of the preceding sentence, a limitation
				amount shall be treated as used on a first-in first-out basis.
										(C)Coordination
				with section 1397EAny carryover determined under section
				1397E(e)(4) (relating to carryover of unused limitation) with respect to any
				State to calendar year 2008 shall be treated for purposes of this section as a
				carryover with respect to such State for such calendar year under subparagraph
				(A), and the limitation of subparagraph (B) shall apply to such carryover
				taking into account the calendar years to which such carryover relates.
										(d)DefinitionsFor
				purposes of this section—
									(1)Qualified zone
				academyThe term qualified zone academy means any
				public school (or academic program within a public school) which is established
				by and operated under the supervision of an eligible local education agency to
				provide education or training below the postsecondary level if—
										(A)such public school
				or program (as the case may be) is designed in cooperation with business to
				enhance the academic curriculum, increase graduation and employment rates, and
				better prepare students for the rigors of college and the increasingly complex
				workforce,
										(B)students in such
				public school or program (as the case may be) will be subject to the same
				academic standards and assessments as other students educated by the eligible
				local education agency,
										(C)the comprehensive
				education plan of such public school or program is approved by the eligible
				local education agency, and
										(D)(i)such public school is
				located in an empowerment zone or enterprise community (including any such zone
				or community designated after the date of the enactment of this section),
				or
											(ii)there is a reasonable expectation
				(as of the date of issuance of the bonds) that at least 35 percent of the
				students attending such school or participating in such program (as the case
				may be) will be eligible for free or reduced-cost lunches under the school
				lunch program established under the National School Lunch Act.
											(2)Eligible local
				education agencyFor purposes of this section, the term
				eligible local education agency means any local educational
				agency as defined in section 9101 of the Elementary and Secondary Education Act
				of 1965.
									(3)Qualified
				purposeThe term qualified purpose means, with
				respect to any qualified zone academy—
										(A)rehabilitating or
				repairing the public school facility in which the academy is
				established,
										(B)providing equipment
				for use at such academy,
										(C)developing course
				materials for education to be provided at such academy, and
										(D)training teachers
				and other school personnel in such academy.
										(4)Qualified
				contributionsThe term qualified contribution
				means any contribution (of a type and quality acceptable to the eligible local
				education agency) of—
										(A)equipment for use
				in the qualified zone academy (including state-of-the-art technology and
				vocational equipment),
										(B)technical
				assistance in developing curriculum or in training teachers in order to promote
				appropriate market driven technology in the classroom,
										(C)services of
				employees as volunteer mentors,
										(D)internships, field
				trips, or other educational opportunities outside the academy for students,
				or
										(E)any other property
				or service specified by the eligible local education
				agency.
										.
					(b)Conforming
			 amendments
						(1)Paragraph (1) of
			 section 54A(d), as amended by sections 106 and 141, is amended by striking
			 or at the end of subparagraph (B), by inserting
			 or at the end of subparagraph (C), and by inserting after
			 subparagraph (C) the following new subparagraph:
							
								(D)a qualified zone academy
				bond,
								.
						(2)Subparagraph (C)
			 of section 54A(d)(2), as amended by sections 106 and 141, is amended by
			 striking and at the end of clause (ii), by striking the period
			 at the end of clause (iii) and inserting , and, and by adding at
			 the end the following new clause:
							
								(iv)in the case of a qualified zone academy
				bond, a purpose specified in section
				54E(a)(1).
								.
						(3)Section 1397E is
			 amended by adding at the end the following new subsection:
							
								(m)TerminationThis section shall not apply to any
				obligation issued after the date of the enactment of this
				Act.
								.
						(4)The table of sections for subpart I of part
			 IV of subchapter A of chapter 1 is amended by adding at the end the following
			 new item:
							
								
									Sec. 54E. Qualified zone academy
				bonds.
								
								.
						(c)Effective
			 dateThe amendments made by this section shall apply to
			 obligations issued after the date of the enactment of this Act.
					234.Tax incentives
			 for investment in the District of Columbia
					(a)Designation of
			 Zone
						(1)In
			 generalSubsection (f) of section 1400 is amended by striking
			 2007 both places it appears and inserting
			 2008.
						(2)Effective
			 dateThe amendments made by this subsection shall apply to
			 periods beginning after December 31, 2007.
						(b)Tax-Exempt
			 Economic Development Bonds
						(1)In
			 generalSubsection (b) of section 1400A is amended by striking
			 2007 and inserting 2008.
						(2)Effective
			 dateThe amendment made by this subsection shall apply to bonds
			 issued after December 31, 2007.
						(c)Zero Percent
			 Capital Gains Rate
						(1)In
			 generalSubsection (b) of section 1400B is amended by striking
			 2008 each place it appears and inserting
			 2009.
						(2)Conforming
			 amendments
							(A)Section
			 1400B(e)(2) is amended—
								(i)by striking
			 2012 and inserting 2013, and
								(ii)by striking
			 2012 in the heading thereof and inserting
			 2013.
								(B)Section
			 1400B(g)(2) is amended by striking 2012 and inserting
			 2013.
							(C)Section 1400F(d)
			 is amended by striking 2012 and inserting
			 2013.
							(3)Effective
			 dates
							(A)ExtensionThe
			 amendments made by paragraph (1) shall apply to acquisitions after December 31,
			 2007.
							(B)Conforming
			 amendmentsThe amendments made by paragraph (2) shall take effect
			 on the date of the enactment of this Act.
							(d)First-Time
			 Homebuyer Credit
						(1)In
			 generalSubsection (i) of section 1400C is amended by striking
			 2008 and inserting 2009.
						(2)Effective
			 dateThe amendment made by this subsection shall apply to
			 property purchased after December 31, 2007.
						235.Economic
			 development credit for American Samoa
					(a)In
			 generalSubsection (d) of
			 section 119 of division A of the Tax Relief and Health Care Act of 2006 is
			 amended—
						(1)by striking
			 first two taxable years and inserting first 3 taxable
			 years, and
						(2)by
			 striking January 1, 2008 and inserting January 1,
			 2009.
						(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2007.
					236.Enhanced
			 charitable deduction for contributions of food inventory
					(a)In
			 generalClause (iv) of section 170(e)(3)(C) is amended by
			 striking December 31, 2007 and inserting December 31,
			 2008.
					(b)Effective
			 dateThe amendment made by this section shall apply to
			 contributions made after December 31, 2007.
					237.Enhanced charitable
			 deduction for contributions of book inventory to public schools
					(a)In
			 generalClause (iv) of section 170(e)(3)(D) is amended by
			 striking December 31, 2007 and inserting December 31,
			 2008.
					(b)Effective
			 dateThe amendment made by this section shall apply to
			 contributions made after December 31, 2007.
					238.Enhanced
			 deduction for qualified computer contributions
					(a)In
			 generalSubparagraph (G) of section 170(e)(6) is amended by
			 striking December 31, 2007 and inserting December 31,
			 2008.
					(b)Effective
			 dateThe amendment made by this section shall apply to
			 contributions made during taxable years beginning after December 31,
			 2007.
					239.Basis adjustment to
			 stock of S corporations making charitable contributions of property
					(a)In
			 generalThe last sentence of section 1367(a)(2) is amended by
			 striking December 31, 2007 and inserting December 31,
			 2008.
					(b)Effective
			 dateThe amendment made by
			 this section shall apply to contributions made in taxable years beginning after
			 December 31, 2007.
					240.Work opportunity tax
			 credit for Hurricane Katrina employees
					(a)In
			 generalParagraph (1) of
			 section 201(b) of the Katrina Emergency Tax Relief Act of 2005 is amended by
			 striking 2-year and inserting 3-year.
					(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply to individuals hired after August 27, 2007.
					241.Subpart
			 F exception for active financing
			 income
					(a)Exempt insurance
			 incomeParagraph (10) of section 953(e) (relating to application)
			 is amended—
						(1)by striking
			 January 1, 2009 and inserting January 1, 2010,
			 and
						(2)by striking
			 December 31, 2008 and inserting December 31,
			 2009.
						(b)Exception to
			 treatment as foreign personal holding company incomeParagraph
			 (9) of section 954(h) (relating to application) is amended by striking
			 January 1, 2009 and inserting January 1,
			 2010.
					242.Look-thru rule for
			 related controlled foreign corporations
					(a)In
			 generalSubparagraph (C) of section 954(c)(6) (relating to
			 application) is amended by striking January 1, 2009 and
			 inserting January 1, 2010.
					(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years of foreign corporations beginning after December 31, 2008, and to taxable
			 years of United States shareholders with or within which such taxable years of
			 foreign corporations end.
					243.Expensing for
			 certain qualified film and television productions
					(a)In
			 generalSubsection (f) of
			 section 181 is amended by striking December 31, 2008 and
			 inserting December 31, 2009.
					(b)Effective
			 dateThe amendment made by this section shall apply to
			 productions commencing after December 31, 2008.
					244.Extension and
			 modification of duty suspension on wool products; wool research fund; wool duty
			 refunds
					(a)Extension of
			 temporary duty reductionsEach of the following headings of the
			 Harmonized Tariff Schedule of the United States is amended by striking the date
			 in the effective period column and inserting 12/31/2014:
						(1)Heading
			 9902.51.11 (relating to fabrics of worsted wool).
						(2)Heading
			 9902.51.13 (relating to yarn of combed wool).
						(3)Heading
			 9902.51.14 (relating to wool fiber, waste, garnetted stock, combed wool, or
			 wool top).
						(4)Heading
			 9902.51.15 (relating to fabrics of combed wool).
						(5)Heading
			 9902.51.16 (relating to fabrics of combed wool).
						(b)Extension of
			 duty refunds and wool research trust fund
						(1)In
			 generalSection 4002(c) of the Wool Suit and Textile Trade
			 Extension Act of 2004 (Public Law 108–429; 118 Stat. 2603) is amended—
							(A)in paragraph
			 (3)(C), by striking 2010 and inserting 2015;
			 and
							(B)in paragraph
			 (6)(A), by striking through 2009 and inserting through
			 2014.
							(2)SunsetSection
			 506(f) of the Trade and Development Act of 2000 (Public 106–200; 114 Stat. 303
			 (7 U.S.C. 7101 note)) is amended by striking 2010 and inserting
			 2015.
						DOther
			 Extensions
				251.Authority to
			 disclose information related to terrorist activities made permanent
					(a)In
			 generalSubparagraph (C) of section 6103(i)(3) is amended by
			 striking clause (iv).
					(b)Disclosure on
			 requestParagraph (7) of section 6103(i) is amended by striking
			 subparagraph (E).
					(c)Effective
			 dateThe amendments made by this section shall apply to
			 disclosures after the date of the enactment of this Act.
					252.Authority for
			 undercover operations made permanent
					(a)In
			 generalSubsection (c) of section 7608 is amended by striking
			 paragraph (6).
					(b)Effective
			 dateThe amendment made by this section shall take effect on
			 January 1, 2008.
					253.Increase in
			 limit on cover over of rum excise tax to Puerto Rico and the Virgin
			 Islands
					(a)In
			 generalParagraph (1) of section 7652(f) is amended by striking
			 January 1, 2008 and inserting January 1,
			 2009.
					(b)Effective
			 dateThe amendment made by this section shall apply to distilled
			 spirits brought into the United States after December 31, 2007.
					IIIAdditional
			 relief
			AIndividual tax
			 relief
				301.Additional standard
			 deduction for real property taxes for nonitemizers
					(a)In
			 generalSection 63(c)(1) (defining standard deduction) is amended
			 by striking and at the end of subparagraph (A), by striking the
			 period at the end of subparagraph (B) and inserting , and, and
			 by adding at the end the following new subparagraph:
						
							(C)in the case of any
				taxable year beginning in 2008, the real property tax
				deduction.
							.
					(b)DefinitionSection
			 63(c) is amended by adding at the end the following new paragraph:
						
							(7)Real property
				tax deductionFor purposes of
				paragraph (1), the real property tax deduction is the lesser of—
								(A)the amount
				allowable as a deduction under this chapter for State and local taxes described
				in section 164(a)(1), or
								(B)$350 ($700 in the
				case of a joint return).
								Any taxes
				taken into account under section 62(a) shall not be taken into account under
				this
				paragraph..
					(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
					302.$10,000 income
			 threshold used to calculate refundable portion of child tax credit
					(a)In
			 generalSection 24(d)
			 (relating to portion of credit refundable) is amended by adding at the end the
			 following new paragraph:
						
							(4)Special rule
				for 2008Notwithstanding paragraph (3), in the case of any
				taxable year beginning in 2008, the dollar amount in effect for such taxable
				year under paragraph (1)(B)(i) shall be
				$10,000.
							.
					(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2007.
					303.Income averaging for amounts received in
			 connection with the Exxon Valdez litigation
					(a)Income averaging of amounts received from
			 the Exxon Valdez litigationFor purposes of section 1301 of the
			 Internal Revenue Code of 1986—
						(1)any qualified
			 taxpayer who receives any qualified settlement income in any taxable year shall
			 be treated as engaged in a fishing business (determined without regard to the
			 commercial nature of the business), and
						(2)such qualified
			 settlement income shall be treated as income attributable to such a fishing
			 business for such taxable year.
						(b)Contributions of amounts received to
			 retirement accounts
						(1)In generalAny qualified taxpayer who receives
			 qualified settlement income during the taxable year may, at any time before the
			 end of the taxable year in which such income was received, make one or more
			 contributions to an eligible retirement plan of which such qualified taxpayer
			 is a beneficiary in an aggregate amount not to exceed the lesser of—
							(A)$100,000 (reduced by the amount of
			 qualified settlement income contributed to an eligible retirement plan in prior
			 taxable years pursuant to this subsection), or
							(B)the amount of qualified settlement income
			 received by the individual during the taxable year.
							(2)Time when contributions deemed
			 madeFor purposes of
			 paragraph (1), a qualified taxpayer shall be deemed to have made a contribution
			 to an eligible retirement plan on the last day of the taxable year in which
			 such income is received if the contribution is made on account of such taxable
			 year and is made not later than the time prescribed by law for filing the
			 return for such taxable year (not including extensions thereof).
						(3)Treatment of contributions to eligible
			 retirement plansFor purposes
			 of the Internal Revenue Code of 1986, if a contribution is made pursuant to
			 paragraph (1) with respect to qualified settlement income, then—
							(A)except as provided in paragraph (4)—
								(i)to the extent of such contribution, the
			 qualified settlement income shall not be included in taxable income, and
								(ii)for purposes of section 72 of such Code,
			 such contribution shall not be considered to be investment in the
			 contract,
								(B)the qualified taxpayer shall, to the extent
			 of the amount of the contribution, be treated—
								(i)as having received the qualified settlement
			 income—
									(I)in the case of a contribution to an
			 individual retirement plan (as defined under section 7701(a)(37) of such Code),
			 in a distribution described in section 408(d)(3) of such Code, and
									(II)in the case of any other eligible
			 retirement plan, in an eligible rollover distribution (as defined under section
			 402(f)(2) of such Code), and
									(ii)as having transferred the amount to the
			 eligible retirement plan in a direct trustee to trustee transfer within 60 days
			 of the distribution,
								(C)section
			 408(d)(3)(B) of the Internal Revenue Code of 1986 shall not apply with respect
			 to amounts treated as a rollover under this paragraph, and
							(D)section
			 408A(c)(3)(B) of the Internal Revenue Code of 1986 shall not apply with respect
			 to amounts contributed to a Roth IRA (as defined under section 408A(b) of such
			 Code) or a designated Roth contribution to an applicable retirement plan
			 (within the meaning of section 402A of such Code) under this paragraph.
							(4)Special rule for Roth IRAs and Roth
			 401(k)sFor purposes of the Internal Revenue Code
			 of 1986, if a contribution is made pursuant to paragraph (1) with respect to
			 qualified settlement income to a Roth IRA (as defined under section 408A(b) of
			 such Code) or as a designated Roth contribution to an applicable retirement
			 plan (within the meaning of section 402A of such Code), then—
							(A)the qualified settlement income shall be
			 includible in taxable income, and
							(B)for purposes of section 72 of such Code,
			 such contribution shall be considered to be investment in the contract.
							(5)Eligible retirement planFor purpose of this subsection, the term
			 eligible retirement plan has the meaning given such term under
			 section 402(c)(8)(B) of the Internal Revenue Code of 1986.
						(c)Treatment of qualified settlement income
			 under employment taxes
						(1)SECAFor purposes of chapter 2 of the Internal
			 Revenue Code of 1986 and section 211 of the Social Security Act, no portion of
			 qualified settlement income received by a qualified taxpayer shall be treated
			 as self-employment income.
						(2)FICAFor
			 purposes of chapter 21 of the Internal Revenue Code of 1986 and section 209 of
			 the Social Security Act, no portion of qualified settlement income received by
			 a qualified taxpayer shall be treated as wages.
						(d)Qualified taxpayerFor purposes of this section, the term
			 qualified taxpayer means—
						(1)any individual who is a plaintiff in the
			 civil action In re Exxon Valdez, No. 89–095–CV (HRH) (Consolidated) (D.
			 Alaska); or
						(2)any individual who is a beneficiary of the
			 estate of such a plaintiff who—
							(A)acquired the right to receive qualified
			 settlement income from that plaintiff; and
							(B)was the spouse or an immediate relative of
			 that plaintiff.
							(e)Qualified settlement incomeFor purposes of this section, the term
			 qualified settlement income means any interest and punitive damage
			 awards which are—
						(1)otherwise includible in taxable income,
			 and
						(2)received (whether as lump sums or periodic
			 payments) in connection with the civil action In re Exxon Valdez, No. 89–095–CV
			 (HRH) (Consolidated) (D. Alaska) (whether pre- or post-judgment and whether
			 related to a settlement or judgment).
						BBusiness related
			 provisions
				311.Uniform treatment of
			 attorney-advanced expenses and court costs in contingency fee cases
					(a)In
			 generalSection 162 is amended by redesignating subsection (q) as
			 subsection (r) and by inserting after subsection (p) the following new
			 subsection:
						
							(q)Attorney-advanced
				expenses and court costs in contingency fee casesIn the case of
				any expense or court cost which is paid or incurred in the course of the trade
				or business of practicing law and the repayment of which is contingent on a
				recovery by judgment or settlement in the action to which such expense or cost
				relates, the deduction under subsection (a) shall be determined as if such
				expense or cost was not subject to
				repayment.
							.
					(b)Effective
			 dateThe amendment made by
			 this section shall apply to expenses and costs paid or incurred in taxable
			 years beginning after December 31, 2008.
					312.Provisions
			 related to film and television productions
					(a)Modification of
			 limitation on expensingSubparagraph (A) of section 181(a)(2) is
			 amended to read as follows:
						
							(A)In
				generalParagraph (1) shall
				not apply to so much of the aggregate cost of any qualified film or television
				production as exceeds
				$15,000,000.
							.
					(b)Modifications to
			 deduction for domestic activities
						(1)Determination of
			 W–2 wagesParagraph (2) of section 199(b) is amended by adding at
			 the end the following new subparagraph:
							
								(D)Special rule for
				qualified filmIn the case of
				a qualified film, such term shall include compensation for services performed
				in the United States by actors, production personnel, directors, and
				producers.
								.
						(2)Definition of
			 qualified filmParagraph (6) of section 199(c) is amended by
			 adding at the end the following: A qualified film shall include any
			 copyrights, trademarks, or other intangibles with respect to such film. The
			 methods and means of distributing a qualified film shall not affect the
			 availability of the deduction under this section..
						(3)PartnershipsSubparagraph
			 (A) of section 199(d)(1) is amended by striking and at the end
			 of clause (ii), by striking the period at the end of clause (iii) and inserting
			 , and, and by adding at the end the following new clause:
							
								(iv)in the case of
				each partner of a partnership, or shareholder of an S corporation, who owns
				(directly or indirectly) at least 20 percent of the capital interests in such
				partnership or of the stock of such S corporation—
									(I)such partner or
				shareholder shall be treated as having engaged directly in any film produced by
				such partnership or S corporation, and
									(II)such partnership
				or S corporation shall be treated as having engaged directly in any film
				produced by such partner or
				shareholder.
									.
						(c)Effective
			 date
						(1)In
			 generalExcept as otherwise provided in this subsection, the
			 amendments made by this section shall apply to taxable years beginning after
			 December 31, 2007.
						(2)ExpensingThe
			 amendments made by subsection (a) shall apply to qualified film and television
			 productions commencing after December 31, 2007.
						313.Modification of rate
			 of excise tax on certain wooden arrows designed for use by children
					(a)In
			 generalParagraph (2) of
			 section 4161(b) (relating to arrows) is amended by redesignating subparagraph
			 (B) as subparagraph (C) and by inserting after subparagraph (A) the following
			 new subparagraph:
						
							(B)Exemption for
				certain wooden arrow shaftsSubparagraph (A) shall not apply to
				any shaft consisting of all natural wood with no laminations or artificial
				means of enhancing the spine of such shaft (whether sold separately or
				incorporated as part of a finished or unfinished product) of a type used in the
				manufacture of any arrow which after its assembly—
								(i)measures
				5/16 of an inch or less in diameter, and
								(ii)is not suitable
				for use with a bow described in paragraph
				(1)(A).
								.
					(b)Effective
			 dateThe amendments made by this section shall apply to shafts
			 first sold after the date of enactment of this Act.
					CModification of
			 penalty on understatement of taxpayer’s liability by tax return
			 preparer
				321.Modification of
			 penalty on understatement of taxpayer’s liability by tax return
			 preparer
					(a)In
			 generalSubsection (a) of section 6694 (relating to
			 understatement due to unreasonable positions) is amended to read as
			 follows:
						
							(a)Understatement
				due to unreasonable positions
								(1)In
				generalIf a tax return preparer—
									(A)prepares any
				return or claim of refund with respect to which any part of an understatement
				of liability is due to a position described in paragraph (2), and
									(B)knew (or
				reasonably should have known) of the position,
									such tax
				return preparer shall pay a penalty with respect to each such return or claim
				in an amount equal to the greater of $1,000 or 50 percent of the income derived
				(or to be derived) by the tax return preparer with respect to the return or
				claim.(2)Unreasonable
				position
									(A)In
				generalExcept as otherwise provided in this paragraph, a
				position is described in this paragraph unless there is or was substantial
				authority for the position.
									(B)Disclosed
				positionsIf the position was disclosed as provided in section
				6662(d)(2)(B)(ii)(I) and is not a position to which subparagraph (C) applies,
				the position is described in this paragraph unless there is a reasonable basis
				for the position.
									(C)Tax shelters and
				reportable transactionsIf the position is with respect to a tax
				shelter (as defined in section 6662(d)(2)(C)(ii)) or a reportable transaction
				to which section 6662A applies, the position is described in this paragraph
				unless it is reasonable to believe that the position would more likely than not
				be sustained on its merits.
									(3)Reasonable cause
				exceptionNo penalty shall be imposed under this subsection if it
				is shown that there is reasonable cause for the understatement and the tax
				return preparer acted in good
				faith.
								.
					(b)Effective
			 dateThe amendment made by
			 this section shall apply—
						(1)in the case of a
			 position other than a position described in subparagraph (C) of section
			 6694(a)(2) of the Internal Revenue Code of 1986 (as amended by this section),
			 to returns prepared after May 25, 2007, and
						(2)in the case of a
			 position described in such subparagraph (C), to returns prepared for taxable
			 years ending after the date of the enactment of this Act.
						DExtension and
			 expansion of certain GO Zone incentives
				331.Certain GO Zone
			 incentives
					(a)Use of amended
			 income tax returns To take into account receipt of certain hurricane-related
			 casualty loss grants by disallowing previously taken casualty loss
			 deductions
						(1)In
			 generalNotwithstanding any
			 other provision of the Internal Revenue Code of 1986, if a taxpayer claims a
			 deduction for any taxable year with respect to a casualty loss to a principal
			 residence (within the meaning of section 121 of such Code) resulting from
			 Hurricane Katrina, Hurricane Rita, or Hurricane Wilma and in a subsequent
			 taxable year receives a grant under Public Law 109–148, 109–234, or 110–116 as
			 reimbursement for such loss, such taxpayer may elect to file an amended income
			 tax return for the taxable year in which such deduction was allowed (and for
			 any taxable year to which such deduction is carried) and reduce (but not below
			 zero) the amount of such deduction by the amount of such reimbursement.
						(2)Time of filing
			 amended returnParagraph (1) shall apply with respect to any
			 grant only if any amended income tax returns with respect to such grant are
			 filed not later than the later of—
							(A)the due date for
			 filing the tax return for the taxable year in which the taxpayer receives such
			 grant, or
							(B)the date which is
			 1 year after the date of the enactment of this Act.
							(3)Waiver of
			 penalties and interestAny underpayment of tax resulting from the
			 reduction under paragraph (1) of the amount otherwise allowable as a deduction
			 shall not be subject to any penalty or interest under such Code if such tax is
			 paid not later than 1 year after the filing of the amended return to which such
			 reduction relates.
						(b)Waiver of
			 deadline on construction of GO Zone property eligible for bonus
			 depreciation
						(1)In
			 generalSubparagraph (B) of
			 section 1400N(d)(3) is amended to read as follows:
							
								(B)without regard to and before January
				1, 2009 in clause (i) thereof,
				and
								.
						(2)Effective
			 dateThe amendment made by this subsection shall apply to
			 property placed in service after December 31, 2007.
						(c)Inclusion of
			 certain counties in Gulf Opportunity Zone for purposes of tax-exempt bond
			 financing
						(1)In
			 generalSubsection (a) of
			 section 1400N is amended by adding at the end the following new
			 paragraph:
							
								(8)Inclusion of
				certain countiesFor purposes
				of this subsection, the Gulf Opportunity Zone includes Colbert County, Alabama
				and Dallas County,
				Alabama.
								.
						(2)Effective
			 dateThe amendment made by this subsection shall take effect as
			 if included in the provisions of the Gulf Opportunity Zone Act of 2005 to which
			 it relates.
						EOther
			 provisions
				341.Secure rural
			 schools and community self-determination program
					(a)Reauthorization
			 of the secure rural schools and community self-determination act of
			 2000The Secure Rural Schools
			 and Community Self-Determination Act of 2000 (16 U.S.C. 500 note; Public Law
			 106–393) is amended by striking sections 1 through 403 and inserting the
			 following:
						
							1.Short titleThis Act may be cited as the Secure
				Rural Schools and Community Self-Determination Act of 2000.
							2.PurposesThe purposes of this Act are—
								(1)to stabilize and
				transition payments to counties to provide funding for schools and roads that
				supplements other available funds;
								(2)to make
				additional investments in, and create additional employment opportunities
				through, projects that—
									(A)(i)improve the maintenance
				of existing infrastructure;
										(ii)implement stewardship objectives
				that enhance forest ecosystems; and
										(iii)restore and improve land health
				and water quality;
										(B)enjoy broad-based
				support; and
									(C)have objectives
				that may include—
										(i)road, trail, and
				infrastructure maintenance or obliteration;
										(ii)soil
				productivity improvement;
										(iii)improvements in
				forest ecosystem health;
										(iv)watershed
				restoration and maintenance;
										(v)the restoration,
				maintenance, and improvement of wildlife and fish habitat;
										(vi)the control of
				noxious and exotic weeds; and
										(vii)the
				reestablishment of native species; and
										(3)to improve
				cooperative relationships among—
									(A)the people that
				use and care for Federal land; and
									(B)the agencies that
				manage the Federal land.
									3.DefinitionsIn this Act:
								(1)Adjusted
				shareThe term adjusted share means the number equal
				to the quotient obtained by dividing—
									(A)the number equal
				to the quotient obtained by dividing—
										(i)the base share
				for the eligible county; by
										(ii)the income
				adjustment for the eligible county; by
										(B)the number equal
				to the sum of the quotients obtained under subparagraph (A) and paragraph
				(8)(A) for all eligible counties.
									(2)Base
				shareThe term base share means the number equal to
				the average of—
									(A)the quotient
				obtained by dividing—
										(i)the number of
				acres of Federal land described in paragraph (7)(A) in each eligible county;
				by
										(ii)the total number
				acres of Federal land in all eligible counties in all eligible States;
				and
										(B)the quotient
				obtained by dividing—
										(i)the amount equal
				to the average of the 3 highest 25-percent payments and safety net payments
				made to each eligible State for each eligible county during the eligibility
				period; by
										(ii)the amount equal
				to the sum of the amounts calculated under clause (i) and paragraph (9)(B)(i)
				for all eligible counties in all eligible States during the eligibility
				period.
										(3)County
				paymentThe term county payment means the payment
				for an eligible county calculated under section 101(b).
								(4)Eligible
				countyThe term eligible county means any county
				that—
									(A)contains Federal
				land (as defined in paragraph (7)); and
									(B)elects to receive
				a share of the State payment or the county payment under section 102(b).
									(5)Eligibility
				periodThe term eligibility period means fiscal year
				1986 through fiscal year 1999.
								(6)Eligible
				stateThe term eligible State means a State or
				territory of the United States that received a 25-percent payment for 1 or more
				fiscal years of the eligibility period.
								(7)Federal
				landThe term Federal land means—
									(A)land within the
				National Forest System, as defined in section 11(a) of the
				Forest and Rangeland Renewable Resources
				Planning Act of 1974 (16 U.S.C. 1609(a)) exclusive of the National
				Grasslands and land utilization projects designated as National Grasslands
				administered pursuant to the Act of July 22, 1937 (7 U.S.C. 1010–1012);
				and
									(B)such portions of
				the revested Oregon and California Railroad and reconveyed Coos Bay Wagon Road
				grant land as are or may hereafter come under the jurisdiction of the
				Department of the Interior, which have heretofore or may hereafter be
				classified as timberlands, and power-site land valuable for timber, that shall
				be managed, except as provided in the former section 3 of the Act of August 28,
				1937 (50 Stat. 875; 43 U.S.C. 1181c), for permanent forest production.
									(8)50-Percent
				adjusted shareThe term 50-percent adjusted share
				means the number equal to the quotient obtained by dividing—
									(A)the number equal
				to the quotient obtained by dividing—
										(i)the 50-percent
				base share for the eligible county; by
										(ii)the income
				adjustment for the eligible county; by
										(B)the number equal
				to the sum of the quotients obtained under subparagraph (A) and paragraph
				(1)(A) for all eligible counties.
									(9)50-Percent base
				shareThe term 50-percent base share means the
				number equal to the average of—
									(A)the quotient
				obtained by dividing—
										(i)the number of
				acres of Federal land described in paragraph (7)(B) in each eligible county;
				by
										(ii)the total number
				acres of Federal land in all eligible counties in all eligible States;
				and
										(B)the quotient
				obtained by dividing—
										(i)the amount equal
				to the average of the 3 highest 50-percent payments made to each eligible
				county during the eligibility period; by
										(ii)the amount equal
				to the sum of the amounts calculated under clause (i) and paragraph (2)(B)(i)
				for all eligible counties in all eligible States during the eligibility
				period.
										(10)50-percent
				paymentThe term 50-percent payment means the
				payment that is the sum of the 50-percent share otherwise paid to a county
				pursuant to title II of the Act of August 28, 1937 (chapter 876; 50 Stat. 875;
				43 U.S.C. 1181f), and the payment made to a county pursuant to the Act of May
				24, 1939 (chapter 144; 53 Stat. 753; 43 U.S.C. 1181f–1 et seq.).
								(11)Full funding
				amountThe term full funding amount means—
									(A)$500,000,000 for
				fiscal year 2008; and
									(B)for fiscal year
				2009 and each fiscal year thereafter, the amount that is equal to 90 percent of
				the full funding amount for the preceding fiscal year.
									(12)Income
				adjustmentThe term income adjustment means the
				square of the quotient obtained by dividing—
									(A)the per capita
				personal income for each eligible county; by
									(B)the median per
				capita personal income of all eligible counties.
									(13)Per capita
				personal incomeThe term per capita personal income
				means the most recent per capita personal income data, as determined by the
				Bureau of Economic Analysis.
								(14)Safety net
				paymentsThe term safety net payments means the
				special payment amounts paid to States and counties required by section 13982
				or 13983 of the Omnibus Budget Reconciliation
				Act of 1993 (Public Law 103–66; 16 U.S.C. 500 note; 43 U.S.C. 1181f
				note).
								(15)Secretary
				concernedThe term Secretary concerned means—
									(A)the Secretary of
				Agriculture or the designee of the Secretary of Agriculture with respect to the
				Federal land described in paragraph (7)(A); and
									(B)the Secretary of
				the Interior or the designee of the Secretary of the Interior with respect to
				the Federal land described in paragraph (7)(B).
									(16)State
				paymentThe term State payment means the payment for
				an eligible State calculated under section 101(a).
								(17)25-Percent
				paymentThe term 25-percent payment means the
				payment to States required by the sixth paragraph under the heading of
				FOREST
				SERVICE in the Act of May 23, 1908 (35 Stat. 260; 16
				U.S.C. 500), and section 13 of the Act of March 1, 1911 (36 Stat. 963; 16
				U.S.C. 500).
								ISECURE PAYMENTS
				FOR STATES AND COUNTIES CONTAINING FEDERAL LAND
								101.Secure
				payments for States containing Federal land
									(a)State
				PaymentFor each of fiscal years 2008 through 2011, the Secretary
				of Agriculture shall calculate for each eligible State an amount equal to the
				sum of the products obtained by multiplying—
										(1)the adjusted
				share for each eligible county within the eligible State; by
										(2)the full funding
				amount for the fiscal year.
										(b)County
				PaymentFor each of fiscal years 2008 through 2011, the Secretary
				of the Interior shall calculate for each eligible county that received a
				50-percent payment during the eligibility period an amount equal to the product
				obtained by multiplying—
										(1)the 50-percent
				adjusted share for the eligible county; by
										(2)the full funding
				amount for the fiscal year.
										102.Payments to
				States and counties
									(a)Payment
				AmountsExcept as provided in section 103, the Secretary of the
				Treasury shall pay to—
										(1)a State or
				territory of the United States an amount equal to the sum of the amounts
				elected under subsection (b) by each county within the State or territory
				for—
											(A)if the county is
				eligible for the 25-percent payment, the share of the 25-percent payment;
				or
											(B)the share of the
				State payment of the eligible county; and
											(2)a county an
				amount equal to the amount elected under subsection (b) by each county
				for—
											(A)if the county is
				eligible for the 50-percent payment, the 50-percent payment; or
											(B)the county
				payment for the eligible county.
											(b)Election To
				Receive Payment Amount
										(1)Election;
				submission of results
											(A)In
				generalThe election to receive a share of the State payment, the
				county payment, a share of the State payment and the county payment, a share of
				the 25-percent payment, the 50-percent payment, or a share of the 25-percent
				payment and the 50-percent payment, as applicable, shall be made at the
				discretion of each affected county by August 1, 2008, and August 1 of each
				second fiscal year thereafter, in accordance with paragraph (2), and
				transmitted to the Secretary concerned by the Governor of each eligible
				State.
											(B)Failure to
				transmitIf an election for an affected county is not transmitted
				to the Secretary concerned by the date specified under subparagraph (A), the
				affected county shall be considered to have elected to receive a share of the
				State payment, the county payment, or a share of the State payment and the
				county payment, as applicable.
											(2)Duration of
				election
											(A)In
				generalA county election to receive a share of the 25-percent
				payment or 50-percent payment, as applicable, shall be effective for 2 fiscal
				years.
											(B)Full funding
				amountIf a county elects to receive a share of the State payment
				or the county payment, the election shall be effective for all subsequent
				fiscal years through fiscal year 2011.
											(3)Source of
				payment amountsThe payment to an eligible State or eligible
				county under this section for a fiscal year shall be derived from—
											(A)any amounts that
				are appropriated to carry out this Act;
											(B)any revenues,
				fees, penalties, or miscellaneous receipts, exclusive of deposits to any
				relevant trust fund, special account, or permanent operating funds, received by
				the Federal Government from activities by the Bureau of Land Management or the
				Forest Service on the applicable Federal land; and
											(C)to the extent of
				any shortfall, out of any amounts in the Treasury of the United States not
				otherwise appropriated.
											(c)Distribution
				and Expenditure of Payments
										(1)Distribution
				methodA State that receives a payment under subsection (a) for
				Federal land described in section 3(7)(A) shall distribute the appropriate
				payment amount among the appropriate counties in the State in accordance
				with—
											(A)the Act of May
				23, 1908 (16 U.S.C. 500); and
											(B)section 13 of the
				Act of March 1, 1911 (36 Stat. 963; 16 U.S.C. 500).
											(2)Expenditure
				purposesSubject to subsection (d), payments received by a State
				under subsection (a) and distributed to counties in accordance with paragraph
				(1) shall be expended as required by the laws referred to in paragraph
				(1).
										(d)Expenditure
				Rules for Eligible Counties
										(1)Allocations
											(A)Use of portion
				in same manner as 25-percent payment or 50-percent payment, as
				applicableExcept as provided in paragraph (3)(B), if an eligible
				county elects to receive its share of the State payment or the county payment,
				not less than 80 percent, but not more than 85 percent, of the funds shall be
				expended in the same manner in which the 25-percent payments or 50-percent
				payment, as applicable, are required to be expended.
											(B)Election as to
				use of balanceExcept as provided in subparagraph (C), an
				eligible county shall elect to do 1 or more of the following with the balance
				of any funds not expended pursuant to subparagraph (A):
												(i)Reserve any
				portion of the balance for projects in accordance with title II.
												(ii)Reserve not more
				than 7 percent of the total share for the eligible county of the State payment
				or the county payment for projects in accordance with title III.
												(iii)Return the
				portion of the balance not reserved under clauses (i) and (ii) to the Treasury
				of the United States.
												(C)Counties with
				modest distributionsIn the case of each eligible county to which
				more than $100,000, but less than $350,000, is distributed for any fiscal year
				pursuant to either or both of paragraphs (1)(B) and (2)(B) of subsection (a),
				the eligible county, with respect to the balance of any funds not expended
				pursuant to subparagraph (A) for that fiscal year, shall—
												(i)reserve any
				portion of the balance for—
													(I)carrying out
				projects under title II;
													(II)carrying out
				projects under title III; or
													(III)a combination
				of the purposes described in subclauses (I) and (II); or
													(ii)return the
				portion of the balance not reserved under clause (i) to the Treasury of the
				United States.
												(2)Distribution of
				funds
											(A)In
				generalFunds reserved by an eligible county under subparagraph
				(B)(i) or (C)(i) of paragraph (1) for carrying out projects under title II
				shall be deposited in a special account in the Treasury of the United
				States.
											(B)AvailabilityAmounts
				deposited under subparagraph (A) shall—
												(i)be available for
				expenditure by the Secretary concerned, without further appropriation;
				and
												(ii)remain available
				until expended in accordance with title II.
												(3)Election
											(A)Notification
												(i)In
				generalAn eligible county shall notify the Secretary concerned
				of an election by the eligible county under this subsection not later than
				September 30 of each fiscal year.
												(ii)Failure to
				electExcept as provided in subparagraph (B), if the eligible
				county fails to make an election by the date specified in clause (i), the
				eligible county shall—
													(I)be considered to
				have elected to expend 85 percent of the funds in accordance with paragraph
				(1)(A); and
													(II)return the
				balance to the Treasury of the United States.
													(B)Counties with
				minor distributionsIn the case of each eligible county to which
				less than $100,000 is distributed for any fiscal year pursuant to either or
				both of paragraphs (1)(B) and (2)(B) of subsection (a), the eligible county may
				elect to expend all the funds in the same manner in which the 25-percent
				payments or 50-percent payments, as applicable, are required to be
				expended.
											(e)Time for
				PaymentThe payments required under this section for a fiscal
				year shall be made as soon as practicable after the end of that fiscal
				year.
									103.Transition
				payments to States
									(a)DefinitionsIn
				this section:
										(1)Adjusted
				amountThe term adjusted amount means, with respect
				to a covered State—
											(A)for fiscal year
				2008, 90 percent of—
												(i)the sum of the
				amounts paid for fiscal year 2006 under section 102(a)(2) (as in effect on
				September 29, 2006) for the eligible counties in the covered State that have
				elected under section 102(b) to receive a share of the State payment for fiscal
				year 2008; and
												(ii)the sum of the
				amounts paid for fiscal year 2006 under section 103(a)(2) (as in effect on
				September 29, 2006) for the eligible counties in the State of Oregon that have
				elected under section 102(b) to receive the county payment for fiscal year
				2008;
												(B)for fiscal year
				2009, 76 percent of—
												(i)the sum of the
				amounts paid for fiscal year 2006 under section 102(a)(2) (as in effect on
				September 29, 2006) for the eligible counties in the covered State that have
				elected under section 102(b) to receive a share of the State payment for fiscal
				year 2009; and
												(ii)the sum of the
				amounts paid for fiscal year 2006 under section 103(a)(2) (as in effect on
				September 29, 2006) for the eligible counties in the State of Oregon that have
				elected under section 102(b) to receive the county payment for fiscal year
				2009; and
												(C)for fiscal year
				2010, 65 percent of—
												(i)the sum of the
				amounts paid for fiscal year 2006 under section 102(a)(2) (as in effect on
				September 29, 2006) for the eligible counties in the covered State that have
				elected under section 102(b) to receive a share of the State payment for fiscal
				year 2010; and
												(ii)the sum of the
				amounts paid for fiscal year 2006 under section 103(a)(2) (as in effect on
				September 29, 2006) for the eligible counties in the State of Oregon that have
				elected under section 102(b) to receive the county payment for fiscal year
				2010.
												(2)Covered
				stateThe term covered State means each of the
				States of California, Louisiana, Oregon, Pennsylvania, South Carolina, South
				Dakota, Texas, and Washington.
										(b)Transition
				PaymentsFor each of fiscal years 2008 through 2010, in lieu of
				the payment amounts that otherwise would have been made under paragraphs (1)(B)
				and (2)(B) of section 102(a), the Secretary of the Treasury shall pay the
				adjusted amount to each covered State and the eligible counties within the
				covered State, as applicable.
									(c)Distribution of
				Adjusted AmountExcept as provided in subsection (d), it is the
				intent of Congress that the method of distributing the payments under
				subsection (b) among the counties in the covered States for each of fiscal
				years 2008 through 2010 be in the same proportion that the payments were
				distributed to the eligible counties in fiscal year 2006.
									(d)Distribution of
				Payments in CaliforniaThe following payments shall be
				distributed among the eligible counties in the State of California in the same
				proportion that payments under section 102(a)(2) (as in effect on September 29,
				2006) were distributed to the eligible counties for fiscal year 2006:
										(1)Payments to the
				State of California under subsection (b).
										(2)The shares of the
				eligible counties of the State payment for California under section 102 for
				fiscal year 2011.
										(e)Treatment of
				PaymentsFor purposes of this Act, any payment made under
				subsection (b) shall be considered to be a payment made under section
				102(a).
									IISPECIAL PROJECTS
				ON FEDERAL LAND
								201.DefinitionsIn this title:
									(1)Participating
				countyThe term participating county means an
				eligible county that elects under section 102(d) to expend a portion of the
				Federal funds received under section 102 in accordance with this title.
									(2)Project
				fundsThe term project funds means all funds an
				eligible county elects under section 102(d) to reserve for expenditure in
				accordance with this title.
									(3)Resource
				advisory committeeThe term resource advisory
				committee means—
										(A)an advisory
				committee established by the Secretary concerned under section 205; or
										(B)an advisory
				committee determined by the Secretary concerned to meet the requirements of
				section 205.
										(4)Resource
				management planThe term resource management plan
				means—
										(A)a land use plan
				prepared by the Bureau of Land Management for units of the Federal land
				described in section 3(7)(B) pursuant to section 202 of the
				Federal Land Policy and Management Act of
				1976 (43 U.S.C. 1712); or
										(B)a land and
				resource management plan prepared by the Forest Service for units of the
				National Forest System pursuant to section 6 of the
				Forest and Rangeland Renewable Resources
				Planning Act of 1974l (16 U.S.C. 1604).
										202.General
				limitation on use of project funds
									(a)LimitationProject
				funds shall be expended solely on projects that meet the requirements of this
				title.
									(b)Authorized
				UsesProject funds may be used by the Secretary concerned for the
				purpose of entering into and implementing cooperative agreements with willing
				Federal agencies, State and local governments, private and nonprofit entities,
				and landowners for protection, restoration, and enhancement of fish and
				wildlife habitat, and other resource objectives consistent with the purposes of
				this Act on Federal land and on non-Federal land where projects would benefit
				the resources on Federal land.
									203.Submission of
				project proposals
									(a)Submission of
				Project Proposals to Secretary Concerned
										(1)Projects funded
				using project fundsNot later than September 30 for fiscal year
				2008, and each September 30 thereafter for each succeeding fiscal year through
				fiscal year 2011, each resource advisory committee shall submit to the
				Secretary concerned a description of any projects that the resource advisory
				committee proposes the Secretary undertake using any project funds reserved by
				eligible counties in the area in which the resource advisory committee has
				geographic jurisdiction.
										(2)Projects funded
				using other fundsA resource advisory committee may submit to the
				Secretary concerned a description of any projects that the committee proposes
				the Secretary undertake using funds from State or local governments, or from
				the private sector, other than project funds and funds appropriated and
				otherwise available to do similar work.
										(3)Joint
				projectsParticipating counties or other persons may propose to
				pool project funds or other funds, described in paragraph (2), and jointly
				propose a project or group of projects to a resource advisory committee
				established under section 205.
										(b)Required
				Description of ProjectsIn submitting proposed projects to the
				Secretary concerned under subsection (a), a resource advisory committee shall
				include in the description of each proposed project the following
				information:
										(1)The purpose of
				the project and a description of how the project will meet the purposes of this
				title.
										(2)The anticipated
				duration of the project.
										(3)The anticipated
				cost of the project.
										(4)The proposed
				source of funding for the project, whether project funds or other funds.
										(5)(A)Expected outcomes,
				including how the project will meet or exceed desired ecological conditions,
				maintenance objectives, or stewardship objectives.
											(B)An estimate of the amount of any
				timber, forage, and other commodities and other economic activity, including
				jobs generated, if any, anticipated as part of the project.
											(6)A detailed
				monitoring plan, including funding needs and sources, that—
											(A)tracks and
				identifies the positive or negative impacts of the project, implementation, and
				provides for validation monitoring; and
											(B)includes an
				assessment of the following:
												(i)Whether or not
				the project met or exceeded desired ecological conditions; created local
				employment or training opportunities, including summer youth jobs programs such
				as the Youth Conservation Corps where appropriate.
												(ii)Whether the
				project improved the use of, or added value to, any products removed from land
				consistent with the purposes of this title.
												(7)An assessment
				that the project is to be in the public interest.
										(c)Authorized
				ProjectsProjects proposed under subsection (a) shall be
				consistent with section 2.
									204.Evaluation and
				approval of projects by Secretary concerned
									(a)Conditions for
				Approval of Proposed ProjectThe Secretary concerned may make a
				decision to approve a project submitted by a resource advisory committee under
				section 203 only if the proposed project satisfies each of the following
				conditions:
										(1)The project
				complies with all applicable Federal laws (including regulations).
										(2)The project is
				consistent with the applicable resource management plan and with any watershed
				or subsequent plan developed pursuant to the resource management plan and
				approved by the Secretary concerned.
										(3)The project has
				been approved by the resource advisory committee in accordance with section
				205, including the procedures issued under subsection (e) of that
				section.
										(4)A project
				description has been submitted by the resource advisory committee to the
				Secretary concerned in accordance with section 203.
										(5)The project will
				improve the maintenance of existing infrastructure, implement stewardship
				objectives that enhance forest ecosystems, and restore and improve land health
				and water quality.
										(b)Environmental
				Reviews
										(1)Request for
				payment by countyThe Secretary concerned may request the
				resource advisory committee submitting a proposed project to agree to the use
				of project funds to pay for any environmental review, consultation, or
				compliance with applicable environmental laws required in connection with the
				project.
										(2)Conduct of
				environmental reviewIf a payment is requested under paragraph
				(1) and the resource advisory committee agrees to the expenditure of funds for
				this purpose, the Secretary concerned shall conduct environmental review,
				consultation, or other compliance responsibilities in accordance with Federal
				laws (including regulations).
										(3)Effect of
				refusal to pay
											(A)In
				generalIf a resource advisory committee does not agree to the
				expenditure of funds under paragraph (1), the project shall be deemed withdrawn
				from further consideration by the Secretary concerned pursuant to this
				title.
											(B)Effect of
				withdrawalA withdrawal under subparagraph (A) shall be deemed to
				be a rejection of the project for purposes of section 207(c).
											(c)Decisions of
				Secretary Concerned
										(1)Rejection of
				projects
											(A)In
				generalA decision by the Secretary concerned to reject a
				proposed project shall be at the sole discretion of the Secretary
				concerned.
											(B)No
				administrative appeal or judicial reviewNotwithstanding any
				other provision of law, a decision by the Secretary concerned to reject a
				proposed project shall not be subject to administrative appeal or judicial
				review.
											(C)Notice of
				rejectionNot later than 30 days after the date on which the
				Secretary concerned makes the rejection decision, the Secretary concerned shall
				notify in writing the resource advisory committee that submitted the proposed
				project of the rejection and the reasons for rejection.
											(2)Notice of
				project approvalThe Secretary concerned shall publish in the
				Federal Register notice of each project approved under subsection (a) if the
				notice would be required had the project originated with the Secretary.
										(d)Source and
				Conduct of ProjectOnce the Secretary concerned accepts a project
				for review under section 203, the acceptance shall be deemed a Federal action
				for all purposes.
									(e)Implementation
				of Approved Projects
										(1)CooperationNotwithstanding
				chapter 63 of title 31, United States Code, using project funds the Secretary
				concerned may enter into contracts, grants, and cooperative agreements with
				States and local governments, private and nonprofit entities, and landowners
				and other persons to assist the Secretary in carrying out an approved
				project.
										(2)Best value
				contracting
											(A)In
				generalFor any project involving a contract authorized by
				paragraph (1) the Secretary concerned may elect a source for performance of the
				contract on a best value basis.
											(B)FactorsThe
				Secretary concerned shall determine best value based on such factors as—
												(i)the technical
				demands and complexity of the work to be done;
												(ii)(I)the ecological
				objectives of the project; and
													(II)the sensitivity of the resources being
				treated;
													(iii)the past
				experience by the contractor with the type of work being done, using the type
				of equipment proposed for the project, and meeting or exceeding desired
				ecological conditions; and
												(iv)the commitment
				of the contractor to hiring highly qualified workers and local
				residents.
												(3)Merchantable
				timber contracting pilot program
											(A)EstablishmentThe
				Secretary concerned shall establish a pilot program to implement a certain
				percentage of approved projects involving the sale of merchantable timber using
				separate contracts for—
												(i)the harvesting or
				collection of merchantable timber; and
												(ii)the sale of the
				timber.
												(B)Annual
				percentagesUnder the pilot program, the Secretary concerned
				shall ensure that, on a nationwide basis, not less than the following
				percentage of all approved projects involving the sale of merchantable timber
				are implemented using separate contracts:
												(i)For fiscal year
				2008, 35 percent.
												(ii)For fiscal year
				2009, 45 percent.
												(iii)For each of
				fiscal years 2010 and 2011, 50 percent.
												(C)Inclusion in
				pilot programThe decision whether to use separate contracts to
				implement a project involving the sale of merchantable timber shall be made by
				the Secretary concerned after the approval of the project under this
				title.
											(D)Assistance
												(i)In
				generalThe Secretary concerned may use funds from any
				appropriated account available to the Secretary for the Federal land to assist
				in the administration of projects conducted under the pilot program.
												(ii)Maximum amount
				of assistanceThe total amount obligated under this subparagraph
				may not exceed $1,000,000 for any fiscal year during which the pilot program is
				in effect.
												(E)Review and
				report
												(i)Initial
				reportNot later than September 30, 2010, the Comptroller General
				shall submit to the Committees on Agriculture, Nutrition, and Forestry and
				Energy and Natural Resources of the Senate and the Committees on Agriculture
				and Natural Resources of the House of Representatives a report assessing the
				pilot program.
												(ii)Annual
				reportThe Secretary concerned shall submit to the Committees on
				Agriculture, Nutrition, and Forestry and Energy and Natural Resources of the
				Senate and the Committees on Agriculture and Natural Resources of the House of
				Representatives an annual report describing the results of the pilot
				program.
												(f)Requirements
				for Project FundsThe Secretary shall ensure that at least 50
				percent of all project funds be used for projects that are primarily
				dedicated—
										(1)to road
				maintenance, decommissioning, or obliteration; or
										(2)to restoration of
				streams and watersheds.
										205.Resource
				advisory Committees
									(a)Establishment
				and Purpose of Resource Advisory Committees
										(1)EstablishmentThe
				Secretary concerned shall establish and maintain resource advisory committees
				to perform the duties in subsection (b), except as provided in paragraph
				(4).
										(2)PurposeThe
				purpose of a resource advisory committee shall be—
											(A)to improve
				collaborative relationships; and
											(B)to provide advice
				and recommendations to the land management agencies consistent with the
				purposes of this title.
											(3)Access to
				resource advisory committeesTo ensure that each unit of Federal
				land has access to a resource advisory committee, and that there is sufficient
				interest in participation on a committee to ensure that membership can be
				balanced in terms of the points of view represented and the functions to be
				performed, the Secretary concerned may, establish resource advisory committees
				for part of, or 1 or more, units of Federal land.
										(4)Existing
				advisory committees
											(A)In
				generalAn advisory committee that meets the requirements of this
				section, a resource advisory committee established before September 29, 2006,
				or an advisory committee determined by the Secretary concerned before September
				29, 2006, to meet the requirements of this section may be deemed by the
				Secretary concerned to be a resource advisory committee for the purposes of
				this title.
											(B)CharterA
				charter for a committee described in subparagraph (A) that was filed on or
				before September 29, 2006, shall be considered to be filed for purposes of this
				Act.
											(C)Bureau of land
				management advisory committeesThe Secretary of the Interior may
				deem a resource advisory committee meeting the requirements of subpart 1784 of
				part 1780 of title 43, Code of Federal Regulations, as a resource advisory
				committee for the purposes of this title.
											(b)DutiesA
				resource advisory committee shall—
										(1)review projects
				proposed under this title by participating counties and other persons;
										(2)propose projects
				and funding to the Secretary concerned under section 203;
										(3)provide early and
				continuous coordination with appropriate land management agency officials in
				recommending projects consistent with purposes of this Act under this
				title;
										(4)provide frequent
				opportunities for citizens, organizations, tribes, land management agencies,
				and other interested parties to participate openly and meaningfully, beginning
				at the early stages of the project development process under this title;
										(5)(A)monitor projects that
				have been approved under section 204; and
											(B)advise the designated Federal official
				on the progress of the monitoring efforts under subparagraph (A); and
											(6)make
				recommendations to the Secretary concerned for any appropriate changes or
				adjustments to the projects being monitored by the resource advisory
				committee.
										(c)Appointment by
				the Secretary
										(1)Appointment and
				term
											(A)In
				generalThe Secretary concerned, shall appoint the members of
				resource advisory committees for a term of 4 years beginning on the date of
				appointment.
											(B)ReappointmentThe
				Secretary concerned may reappoint members to subsequent 4-year terms.
											(2)Basic
				requirementsThe Secretary concerned shall ensure that each
				resource advisory committee established meets the requirements of subsection
				(d).
										(3)Initial
				appointmentNot later than 180 days after the date of the
				enactment of this Act, the Secretary concerned shall make initial appointments
				to the resource advisory committees.
										(4)VacanciesThe
				Secretary concerned shall make appointments to fill vacancies on any resource
				advisory committee as soon as practicable after the vacancy has
				occurred.
										(5)CompensationMembers
				of the resource advisory committees shall not receive any compensation.
										(d)Composition of
				Advisory Committee
										(1)NumberEach
				resource advisory committee shall be comprised of 15 members.
										(2)Community
				interests representedCommittee members shall be representative
				of the interests of the following 3 categories:
											(A)5 persons
				that—
												(i)represent
				organized labor or non-timber forest product harvester groups;
												(ii)represent
				developed outdoor recreation, off highway vehicle users, or commercial
				recreation activities;
												(iii)represent—
													(I)energy and
				mineral development interests; or
													(II)commercial or
				recreational fishing interests;
													(iv)represent the
				commercial timber industry; or
												(v)hold Federal
				grazing or other land use permits, or represent nonindustrial private forest
				land owners, within the area for which the committee is organized.
												(B)5 persons that
				represent—
												(i)nationally
				recognized environmental organizations;
												(ii)regionally or
				locally recognized environmental organizations;
												(iii)dispersed
				recreational activities;
												(iv)archaeological
				and historical interests; or
												(v)nationally or
				regionally recognized wild horse and burro interest groups, wildlife or hunting
				organizations, or watershed associations.
												(C)5 persons
				that—
												(i)hold State
				elected office (or a designee);
												(ii)hold county or
				local elected office;
												(iii)represent
				American Indian tribes within or adjacent to the area for which the committee
				is organized;
												(iv)are school
				officials or teachers; or
												(v)represent the
				affected public at large.
												(3)Balanced
				representationIn appointing committee members from the 3
				categories in paragraph (2), the Secretary concerned shall provide for balanced
				and broad representation from within each category.
										(4)Geographic
				distributionThe members of a resource advisory committee shall
				reside within the State in which the committee has jurisdiction and, to extent
				practicable, the Secretary concerned shall ensure local representation in each
				category in paragraph (2).
										(5)ChairpersonA
				majority on each resource advisory committee shall select the chairperson of
				the committee.
										(e)Approval
				Procedures
										(1)In
				generalSubject to paragraph (3), each resource advisory
				committee shall establish procedures for proposing projects to the Secretary
				concerned under this title.
										(2)QuorumA
				quorum must be present to constitute an official meeting of the
				committee.
										(3)Approval by
				majority of membersA project may be proposed by a resource
				advisory committee to the Secretary concerned under section 203(a), if the
				project has been approved by a majority of members of the committee from each
				of the 3 categories in subsection (d)(2).
										(f)Other Committee
				Authorities and Requirements
										(1)Staff
				assistanceA resource advisory committee may submit to the
				Secretary concerned a request for periodic staff assistance from Federal
				employees under the jurisdiction of the Secretary.
										(2)MeetingsAll
				meetings of a resource advisory committee shall be announced at least 1 week in
				advance in a local newspaper of record and shall be open to the public.
										(3)RecordsA
				resource advisory committee shall maintain records of the meetings of the
				committee and make the records available for public inspection.
										206.Use of project
				funds
									(a)Agreement
				Regarding Schedule and Cost of Project
										(1)Agreement
				between partiesThe Secretary concerned may carry out a project
				submitted by a resource advisory committee under section 203(a) using project
				funds or other funds described in section 203(a)(2), if, as soon as practicable
				after the issuance of a decision document for the project and the exhaustion of
				all administrative appeals and judicial review of the project decision, the
				Secretary concerned and the resource advisory committee enter into an agreement
				addressing, at a minimum, the following:
											(A)The schedule for
				completing the project.
											(B)The total cost of
				the project, including the level of agency overhead to be assessed against the
				project.
											(C)For a multiyear
				project, the estimated cost of the project for each of the fiscal years in
				which it will be carried out.
											(D)The remedies for
				failure of the Secretary concerned to comply with the terms of the agreement
				consistent with current Federal law.
											(2)Limited use of
				federal fundsThe Secretary concerned may decide, at the sole
				discretion of the Secretary concerned, to cover the costs of a portion of an
				approved project using Federal funds appropriated or otherwise available to the
				Secretary for the same purposes as the project.
										(b)Transfer of
				Project Funds
										(1)Initial
				transfer requiredAs soon as practicable after the agreement is
				reached under subsection (a) with regard to a project to be funded in whole or
				in part using project funds, or other funds described in section 203(a)(2), the
				Secretary concerned shall transfer to the applicable unit of National Forest
				System land or Bureau of Land Management District an amount of project funds
				equal to—
											(A)in the case of a
				project to be completed in a single fiscal year, the total amount specified in
				the agreement to be paid using project funds, or other funds described in
				section 203(a)(2); or
											(B)in the case of a
				multiyear project, the amount specified in the agreement to be paid using
				project funds, or other funds described in section 203(a)(2) for the first
				fiscal year.
											(2)Condition on
				project commencementThe unit of National Forest System land or
				Bureau of Land Management District concerned, shall not commence a project
				until the project funds, or other funds described in section 203(a)(2) required
				to be transferred under paragraph (1) for the project, have been made available
				by the Secretary concerned.
										(3)Subsequent
				transfers for multiyear projects
											(A)In
				generalFor the second and subsequent fiscal years of a multiyear
				project to be funded in whole or in part using project funds, the unit of
				National Forest System land or Bureau of Land Management District concerned
				shall use the amount of project funds required to continue the project in that
				fiscal year according to the agreement entered into under subsection
				(a).
											(B)Suspension of
				workThe Secretary concerned shall suspend work on the project if
				the project funds required by the agreement in the second and subsequent fiscal
				years are not available.
											207.Availability
				of project funds
									(a)Submission of
				Proposed Projects To Obligate FundsBy September 30 of each
				fiscal year through fiscal year 2011, a resource advisory committee shall
				submit to the Secretary concerned pursuant to section 203(a)(1) a sufficient
				number of project proposals that, if approved, would result in the obligation
				of at least the full amount of the project funds reserved by the participating
				county in the preceding fiscal year.
									(b)Use or Transfer
				of Unobligated FundsSubject to section 208, if a resource
				advisory committee fails to comply with subsection (a) for a fiscal year, any
				project funds reserved by the participating county in the preceding fiscal year
				and remaining unobligated shall be available for use as part of the project
				submissions in the next fiscal year.
									(c)Effect of
				Rejection of ProjectsSubject to section 208, any project funds
				reserved by a participating county in the preceding fiscal year that are
				unobligated at the end of a fiscal year because the Secretary concerned has
				rejected one or more proposed projects shall be available for use as part of
				the project submissions in the next fiscal year.
									(d)Effect of Court
				Orders
										(1)In
				generalIf an approved project under this Act is enjoined or
				prohibited by a Federal court, the Secretary concerned shall return the
				unobligated project funds related to the project to the participating county or
				counties that reserved the funds.
										(2)Expenditure of
				fundsThe returned funds shall be available for the county to
				expend in the same manner as the funds reserved by the county under
				subparagraph (B) or (C)(i) of section 102(d)(1).
										208.Termination of
				authority
									(a)In
				GeneralThe authority to initiate projects under this title shall
				terminate on September 30, 2011.
									(b)Deposits in
				TreasuryAny project funds not obligated by September 30, 2012,
				shall be deposited in the Treasury of the United States.
									IIICOUNTY
				FUNDS
								301.DefinitionsIn this title:
									(1)County
				fundsThe term county funds means all funds an
				eligible county elects under section 102(d) to reserve for expenditure in
				accordance with this title.
									(2)Participating
				countyThe term participating county means an
				eligible county that elects under section 102(d) to expend a portion of the
				Federal funds received under section 102 in accordance with this title.
									302.Use
									(a)Authorized
				UsesA participating county, including any applicable agencies of
				the participating county, shall use county funds, in accordance with this
				title, only—
										(1)to carry out
				activities under the Firewise Communities program to provide to homeowners in
				fire-sensitive ecosystems education on, and assistance with implementing,
				techniques in home siting, home construction, and home landscaping that can
				increase the protection of people and property from wildfires;
										(2)to reimburse the
				participating county for search and rescue and other emergency services,
				including firefighting, that are—
											(A)performed on
				Federal land after the date on which the use was approved under subsection
				(b);
											(B)paid for by the
				participating county; and
											(3)to develop
				community wildfire protection plans in coordination with the appropriate
				Secretary concerned.
										(b)ProposalsA
				participating county shall use county funds for a use described in subsection
				(a) only after a 45-day public comment period, at the beginning of which the
				participating county shall—
										(1)publish in any
				publications of local record a proposal that describes the proposed use of the
				county funds; and
										(2)submit the
				proposal to any resource advisory committee established under section 205 for
				the participating county.
										303.Certification
									(a)In
				GeneralNot later than February 1 of the year after the year in
				which any county funds were expended by a participating county, the appropriate
				official of the participating county shall submit to the Secretary concerned a
				certification that the county funds expended in the applicable year have been
				used for the uses authorized under section 302(a), including a description of
				the amounts expended and the uses for which the amounts were expended.
									(b)ReviewThe
				Secretary concerned shall review the certifications submitted under subsection
				(a) as the Secretary concerned determines to be appropriate.
									304.Termination of
				authority
									(a)In
				GeneralThe authority to initiate projects under this title
				terminates on September 30, 2011.
									(b)AvailabilityAny
				county funds not obligated by September 30, 2012, shall be returned to the
				Treasury of the United States.
									IVMISCELLANEOUS
				PROVISIONS
								401.RegulationsThe Secretary of Agriculture and the
				Secretary of the Interior shall issue regulations to carry out the purposes of
				this Act.
								402.Authorization
				of appropriationsThere are
				authorized to be appropriated such sums as are necessary to carry out this Act
				for each of fiscal years 2008 through 2011.
								403.Treatment of
				funds and revenues
									(a)Relation to
				Other AppropriationsFunds made available under section 402 and
				funds made available to a Secretary concerned under section 206 shall be in
				addition to any other annual appropriations for the Forest Service and the
				Bureau of Land Management.
									(b)Deposit of
				Revenues and Other FundsAll revenues generated from projects
				pursuant to title II, including any interest accrued from the revenues, shall
				be deposited in the Treasury of the United
				States.
									.
					(b)Forest receipt
			 payments to eligible states and counties
						(1)Act of May 23,
			 1908The sixth paragraph under the heading FOREST
			 SERVICE in the Act of May 23, 1908 (16 U.S.C. 500) is
			 amended in the first sentence by striking twenty-five percentum
			 and all that follows through shall be paid and inserting the
			 following: an amount equal to the annual average of 25 percent of all
			 amounts received for the applicable fiscal year and each of the preceding 6
			 fiscal years from each national forest shall be paid.
						(2)Weeks
			 lawSection 13 of the Act of March 1, 1911 (commonly known as the
			 Weeks Law) (16 U.S.C. 500) is amended in the first sentence by
			 striking twenty-five percentum and all that follows through
			 shall be paid and inserting the following: an amount
			 equal to the annual average of 25 percent of all amounts received for the
			 applicable fiscal year and each of the preceding 6 fiscal years from each
			 national forest shall be paid.
						(c)Payments in
			 lieu of taxes
						(1)In
			 generalSection 6906 of title 31, United States Code, is amended
			 to read as follows:
							
								6906.FundingFor each of fiscal years 2008 through
				2012—
									(1)each county or other eligible unit of local
				government shall be entitled to payment under this chapter; and
									(2)sums shall be made available to the
				Secretary of the Interior for obligation or expenditure in accordance with this
				chapter.
									.
						(2)Conforming
			 amendmentThe table of sections for chapter 69 of title 31,
			 United States Code, is amended by striking the item relating to section 6906
			 and inserting the following:
							
								
									6906.
				Funding.
								
								.
						(3)Budget
			 scorekeeping
							(A)In
			 generalNotwithstanding the Budget Scorekeeping Guidelines and
			 the accompanying list of programs and accounts set forth in the joint
			 explanatory statement of the committee of conference accompanying Conference
			 Report 105–217, the section in this title regarding Payments in Lieu of Taxes
			 shall be treated in the baseline for purposes of section 257 of the Balanced
			 Budget and Emergency Deficit Control Act of 1985 (as in effect prior to
			 September 30, 2002), and by the Chairmen of the House and Senate Budget
			 Committees, as appropriate, for purposes of budget enforcement in the House and
			 Senate, and under the Congressional Budget Act of 1974 as if Payment in Lieu of
			 Taxes (14–1114–0–1–806) were an account designated as Appropriated Entitlements
			 and Mandatories for Fiscal Year 1997 in the joint explanatory statement of the
			 committee of conference accompanying Conference Report 105–217.
							(B)Effective
			 dateThis paragraph shall remain in effect for the fiscal years
			 to which the entitlement in section 6906 of title 31, United States Code (as
			 amended by paragraph (1)), applies.
							342.Clarification
			 of uniform definition of child
					(a)Child must be
			 younger than claimantSection 152(c)(3)(A) (relating to age
			 requirements) is amended by inserting is younger than the taxpayer
			 claiming such individual as a qualifying child and after such
			 individual.
					(b)Child must be
			 unmarriedSection 152(c)(1) (relating to qualifying child) is
			 amended by striking and at the end of subparagraph (C), by
			 striking the period at the end of subparagraph (D) and inserting ,
			 and, and by adding at the end the following new subparagraph:
						
							(E)who has not filed
				a joint return (other than only for a claim of refund) with the individual's
				spouse under section 6013 for the taxable year beginning in the calendar year
				in which the taxable year of the taxpayer
				begins.
							.
					(c)Restrict
			 qualifying child tax benefits to child's parent
						(1)Child tax
			 creditSubsection (a) of section 24 (relating to child tax
			 credit) is amended by inserting for which the taxpayer is allowed a
			 deduction under section 151 after of the
			 taxpayer.
						(2)Persons other
			 than parents claiming qualifying child
							(A)In
			 generalParagraph (4) of section 152(c) is amended by adding at
			 the end the following new subparagraph:
								
									(C)No parent
				claiming qualifying childIf the parents of an individual may
				claim such individual as a qualifying child but no parent so claims the
				individual, such individual may be claimed as the qualifying child of another
				taxpayer but only if the adjusted gross income of such taxpayer is higher than
				the highest adjusted gross income of any parent of the
				individual.
									.
							(B)Conforming
			 amendments
								(i)Subparagraph (A)
			 of section 152(c)(4) is amended by striking Except through
			 2 or more taxpayers and inserting Except as provided in
			 subparagraphs (B) and (C), if (but for this paragraph) an individual may be
			 claimed as a qualifying child by 2 or more taxpayers.
								(ii)The heading for
			 paragraph (4) of section 152(c) is amended by striking claiming and inserting
			 who can claim the
			 same.
								(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
					IVRevenue
			 Provisions
			401.Nonqualified
			 deferred compensation from certain tax indifferent parties
				(a)In
			 generalSubpart B of part II of subchapter E of chapter 1 is
			 amended by inserting after section 457 the following new section:
					
						457A.Nonqualified
				deferred compensation from certain tax indifferent parties
							(a)In
				generalAny compensation
				which is deferred under a nonqualified deferred compensation plan of a
				nonqualified entity shall be includible in gross income when there is no
				substantial risk of forfeiture of the rights to such compensation.
							(b)Nonqualified
				entityFor purposes of this section, the term nonqualified
				entity means—
								(1)any foreign corporation unless
				substantially all of its income is—
									(A)effectively
				connected with the conduct of a trade or business in the United States,
				or
									(B)subject to a
				comprehensive foreign income tax, and
									(2)any partnership unless substantially all of
				its income is allocated to persons other than—
									(A)foreign persons
				with respect to whom such income is not subject to a comprehensive foreign
				income tax, and
									(B)organizations
				which are exempt from tax under this title.
									(c)Determinability
				of amounts of compensation
								(1)In
				generalIf the amount of any compensation is not determinable at
				the time that such compensation is otherwise includible in gross income under
				subsection (a)—
									(A)such amount shall
				be so includible in gross income when determinable, and
									(B)the tax imposed
				under this chapter for the taxable year in which such compensation is
				includible in gross income shall be increased by the sum of—
										(i)the amount of
				interest determined under paragraph (2), and
										(ii)an amount equal
				to 20 percent of the amount of such compensation.
										(2)InterestFor purposes of paragraph (1)(B)(i), the
				interest determined under this paragraph for any taxable year is the amount of
				interest at the underpayment rate under section 6621 plus 1 percentage point on
				the underpayments that would have occurred had the deferred compensation been
				includible in gross income for the taxable year in which first deferred or, if
				later, the first taxable year in which such deferred compensation is not
				subject to a substantial risk of forfeiture.
								(d)Other
				definitions and special rulesFor purposes of this
				section—
								(1)Substantial risk
				of forfeiture
									(A)In
				generalThe rights of a person to compensation shall be treated
				as subject to a substantial risk of forfeiture only if such person’s rights to
				such compensation are conditioned upon the future performance of substantial
				services by any individual.
									(B)Exception for
				compensation based on gain recognized on an investment asset
										(i)In
				generalTo the extent provided in regulations prescribed by the
				Secretary, if compensation is determined solely by reference to the amount of
				gain recognized on the disposition of an investment asset, such compensation
				shall be treated as subject to a substantial risk of forfeiture until the date
				of such disposition.
										(ii)Investment
				assetFor purposes of clause (i), the term investment
				asset means any single asset (other than an investment fund or similar
				entity)—
											(I)acquired directly
				by an investment fund or similar entity,
											(II)with respect to
				which such entity does not (nor does any person related to such entity)
				participate in the active management of such asset (or if such asset is an
				interest in an entity, in the active management of the activities of such
				entity), and
											(III)substantially
				all of any gain on the disposition of which (other than such deferred
				compensation) is allocated to investors in such entity.
											(iii)Coordination
				with special ruleParagraph (3)(B) shall not apply to any
				compensation to which clause (i) applies.
										(2)Comprehensive
				foreign income taxThe term comprehensive foreign income
				tax means, with respect to any foreign person, the income tax of a
				foreign country if—
									(A)such person is
				eligible for the benefits of a comprehensive income tax treaty between such
				foreign country and the United States, or
									(B)such person
				demonstrates to the satisfaction of the Secretary that such foreign country has
				a comprehensive income tax.
									(3)Nonqualified
				deferred compensation plan
									(A)In
				generalThe term nonqualified deferred compensation
				plan has the meaning given such term under section 409A(d), except that
				such term shall include any plan that provides a right to compensation based on
				the appreciation in value of a specified number of equity units of the service
				recipient.
									(B)ExceptionCompensation shall not be treated as
				deferred for purposes of this section if the service provider receives payment
				of such compensation not later than 12 months after the end of the taxable year
				of the service recipient during which the right to the payment of such
				compensation is no longer subject to a substantial risk of forfeiture.
									(4)Exception for
				certain compensation with respect to effectively connected incomeIn the case a foreign corporation with
				income which is taxable under section 882, this section shall not apply to
				compensation which, had such compensation had been paid in cash on the date
				that such compensation ceased to be subject to a substantial risk of
				forfeiture, would have been deductible by such foreign corporation against such
				income.
								(5)Application of
				rulesRules similar to the
				rules of paragraphs (5) and (6) of section 409A(d) shall apply.
								(e)RegulationsThe Secretary shall prescribe such
				regulations as may be necessary or appropriate to carry out the purposes of
				this section, including regulations disregarding a substantial risk of
				forfeiture in cases where necessary to carry out the purposes of this
				section.
							.
				(b)Conforming
			 amendmentSection 26(b)(2) is amended by striking
			 and at the end of subparagraph (U), by striking the period at
			 the end of subparagraph (V) and inserting , and, and by adding
			 at the end the following new subparagraph:
					
						(W)section 457A(c)(1)(B) (relating to
				determinability of amounts of
				compensation).
						.
				(c)Clerical
			 amendmentThe table of
			 sections of subpart B of part II of subchapter E of chapter 1 is amended by
			 inserting after the item relating to section 457 the following new item:
					
						
							Sec. 457A. Nonqualified deferred compensation from certain tax
				indifferent
				parties.
						
						.
				(d)Effective
			 date
					(1)In
			 generalExcept as otherwise provided in this subsection, the
			 amendments made by this section shall apply to amounts deferred which are
			 attributable to services performed after December 31, 2008.
					(2)Application to
			 existing deferralsIn the case of any amount deferred to which
			 the amendments made by this section do not apply solely by reason of the fact
			 that the amount is attributable to services performed before January 1, 2009,
			 to the extent such amount is not includible in gross income in a taxable year
			 beginning before 2018, such amounts shall be includible in gross income in the
			 later of—
						(A)the last taxable
			 year beginning before 2018, or
						(B)the taxable year in
			 which there is no substantial risk of forfeiture of the rights to such
			 compensation (determined in the same manner as determined for purposes of
			 section 457A of the Internal Revenue Code of 1986, as added by this
			 section).
						(3)Charitable
			 contributions of existing deferrals permitted
						(A)In
			 generalSubsection (b) of
			 section 170 of the Internal Revenue Code of 1986 shall not apply to (and
			 subsections (b) and (d) of such section shall be applied without regard to) so
			 much of the taxpayer’s qualified contributions made during the taxpayer’s last
			 taxable year beginning before 2018 as does not exceed the taxpayer’s qualified
			 inclusion amount. For purposes of subsection (b) of section 170 of such Code,
			 the taxpayer’s contribution base for such last taxable year shall be reduced by
			 the amount of the taxpayer’s qualified contributions to which such subsection
			 does not apply by reason the preceding sentence.
						(B)Qualified
			 contributionsFor purposes of
			 this paragraph, the term qualified contributions means the
			 aggregate charitable contributions (as defined in section 170(c) of such Code)
			 paid in cash by the taxpayer to organizations described in section 170(b)(1)(A)
			 of such Code (other than any organization described in section 509(a)(3) of
			 such Code or any fund or account described in section 4966(d)(2) of such
			 Code).
						(C)Qualified
			 inclusion amountFor purposes of this paragraph, the term
			 qualified inclusion amount means the amount includible in the
			 taxpayer’s gross income for the last taxable year beginning before 2018 by
			 reason of paragraph (2).
						(4)Accelerated
			 paymentsNo later than 120
			 days after the date of the enactment of this Act, the Secretary shall issue
			 guidance providing a limited period of time during which a nonqualified
			 deferred compensation arrangement attributable to services performed on or
			 before December 31, 2008, may, without violating the requirements of section
			 409A(a) of the Internal Revenue Code of 1986, be amended to conform the date of
			 distribution to the date the amounts are required to be included in
			 income.
					(5)Certain
			 back-to-back arrangementsIf the taxpayer is also a service
			 recipient and maintains one or more nonqualified deferred compensation
			 arrangements for its service providers under which any amount is attributable
			 to services performed on or before December 31, 2008, the guidance issued under
			 paragraph (4) shall permit such arrangements to be amended to conform the dates
			 of distribution under such arrangement to the date amounts are required to be
			 included in the income of such taxpayer under this subsection.
					(6)Accelerated
			 payment not treated as material modificationAny amendment to a
			 nonqualified deferred compensation arrangement made pursuant to paragraph (4)
			 or (5) shall not be treated as a material modification of the arrangement for
			 purposes of section 409A of the Internal Revenue Code of 1986.
					402.Delay in application
			 of worldwide allocation of interest
				(a)In
			 generalParagraph (6) of
			 section 864(f) is amended—
					(1)by striking December 31,
			 2008 and inserting December 31, 2018,
					(2)by striking
			 An election and inserting:
						
							(A)In
				generalExcept as provided in subparagraph (B), an
				election
							,
				and
					(3)by adding at the
			 end the following new subparagraph:
						
							(B)Earlier
				application for certain groups including holding companies
								(i)In
				generalNotwithstanding subparagraph (A), in the case of an
				applicable worldwide affiliated group—
									(I)the common parent
				of the applicable worldwide affiliated group may elect, for its first taxable
				year beginning after December 31, 2008, to have paragraphs (1), (2), and (3)
				apply to the applicable worldwide affiliated group as if it were a separate
				worldwide affiliated group, and
									(II)except as
				provided in clause (ii), such election shall apply to such applicable worldwide
				affiliated group for such taxable year and the 2 immediately succeeding taxable
				years unless revoked with the consent of the Secretary.
									Such election
				shall not preclude an election under subparagraph (A) with respect to the
				worldwide affiliated group to which such applicable worldwide affiliated group
				relates.(ii)Limitation
				based on foreign assetsThis subsection shall not apply to a
				taxable year for which the election under clause (i) is otherwise in effect if
				the ratio (expressed as a percentage) which the foreign assets of the
				applicable worldwide affiliated group bear to all the assets of the applicable
				worldwide affiliated group exceeds 3 percent at any time during such taxable
				year.
								(iii)Applicable
				worldwide affiliated groupFor purposes of this subparagraph, the
				term applicable worldwide affiliated group means, with respect to
				any worldwide affiliated group (as defined in paragraph (1)(C)) the common
				parent of which is an entity described in clause (i), (ii), or (iii) of
				paragraph (4)(C), a separate group consisting of those members of such
				worldwide affiliated group which—
									(I)are entities
				described in clause (i), (ii), or (iii) of paragraph (4)(C), or are
				subsidiaries of such entities substantially all of the activities of which are
				payroll, asset holding, or other activities which are integrally related to
				activities described in any such clause, and
									(II)were in
				existence, and were members of such group, as of October 21, 2004.
									(iv)GuidanceThe
				Secretary may prescribe such guidance as may be necessary to carry out the
				application of this subparagraph, including guidance with respect to the proper
				method for determining the ratio described in clause (ii) and guidance to
				prevent avoidance of the purposes of this
				subparagraph.
								.
					(b)Conforming
			 amendmentParagraph (5)(D) of section 864(f) is amended by
			 striking December 31, 2008 and inserting December 31,
			 2018.
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
				403.Time for
			 payment of corporate estimated taxes
				(a)Repeal of
			 adjustment for 2012Subparagraph (B) of section 401(1) of the Tax
			 Increase Prevention and Reconciliation Act of 2005 is amended by striking the
			 percentage contained therein and inserting 100 percent.
				(b)Modification of
			 adjustment for 2013The
			 percentage under subparagraph (C) of section 401(1) of the Tax Increase
			 Prevention and Reconciliation Act of 2005 in effect on the date of the
			 enactment of this Act is increased by 37.75 percentage points.
				
